                   Case 20-12456-JTD              Doc 65      Filed 10/08/20         Page 1 of 66




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       )
    In re:                                             )    Chapter 11
                                                       )
    RTI HOLDING COMPANY, LLC, 1                        )    Case No. 20-12456 (JTD)
                                                       )
                                       Debtors.        )    (Joint Administration Requested)
                                                       )
                                                       )    Ref. Docket Nos. 27, 28, 52, 53, 54, 56


                                           AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director by Epiq Corporate Restructuring, LLC, with their principal
   office located at 777 Third Avenue, New York, New York 10017. I am over the age of
   eighteen years and am not a party to the above-captioned action.

2. I caused to be served the:




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


       T:\Clients\RUBYTUE\Affidavits\Agenda, Notice of Hearing, Notice of Interim Hearing_DI_27 28_10-07-20_JW.docx
                   Case 20-12456-JTD              Doc 65      Filed 10/08/20         Page 2 of 66




       a. “Notice of Agenda of Matters Scheduled for Telephonic Hearing on October 8, 2020 at
          2:00 P.M. (Prevailing Eastern Time) Before the Honorable John T. Dorsey,” dated
          October 7, 2020 [Docket No. 27] (the “Agenda”),

       b. “Notice of Telephonic Hearing on First Day Motions,” dated October 7, 2020 [Docket
          No. 28] (the “Notice”),

       c. “Notice of Hearing On Motion of Debtors For Entry of Interim and Final Orders (I)
          Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C.§§105,
          361, 362, 364(C)(1), 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), and 364(E) of the
           Bankruptcy Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. Section 363, (II) Granting
           Adequate Protection Pursuant to 11 U.S.C. Sections 361, 362, 363 and 364, and (III) Scheduling
           Final Hearing,” dated October 8, 2020 [Docket No. 52] (the "Notice of DIP Hearing");

       d. “Declaration of Richard F. NeJame in Support of Motion of Debtors for Entry of Interim
          and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing Pursuant
          to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) of
          the Bankruptcy Code and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (II)
          Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III)
          Scheduling a Final Hearing,” dated October 8, 2020 [Docket No.53] (the “NeJame
          Declaration”);

       e. “Declaration of Shawn Lederman, Chief Executive Officer, in Support of Motion of
          Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain
          Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2),
          364(c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code and (B) Use Cash Collateral
          Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
          361, 362, 363, and 364, and (III) Scheduling a Final Hearing,” dated October 8, 2020
          [Docket No. 54] (the “Lederman Declaration”), and

       f. Amended Notice of Agenda of Matters Schedules for Telephonic Hearing on October 8,
          20220 at 2:00 P.M. (Prevailing Eastern Time) Before the Honorable John T. Dorsey,”
          dated October 8, 2020 [Docket No. 56] (the “Amended Agenda”);

       by causing true and correct copies of:

  i.        the Agenda and the Notice to be enclosed securely in separate postage pre-paid
            envelopes and delivered on October 7, 2020 via overnight mail to those parties listed
            on the annexed Exhibit A,

 ii.        the Agenda and the Notice to be delivered on October 7, 2020 via electronic to those
            parties listed on the annexed Exhibit B,

iii.       the Agenda and the Notice to be delivered on October 7, 2020 via facsimile to those
           parties listed on the annexed Exhibit C,


iv.        the Notice of DIP Hearing to be delivered on October 8, 2020 via electronic email to
           the parties listed on the annexed Exhibit D,
       T:\Clients\RUBYTUE\Affidavits\Agenda, Notice of Hearing, Notice of Interim Hearing_DI_27 28_10-07-20_JW.docx
                   Case 20-12456-JTD              Doc 65      Filed 10/08/20         Page 3 of 66




 v.        Lederman Declaration and NeJame Declaration to be delivered on October 8, 2020 via
           electronic mail to those parties listed on the annexed Exhibit E,

 vi.       the Amended Agenda to be delivered on October 8, 2020 via electronic mail to the
           parties listed on the annexed Exhibit F, and

vii.       the Amended Agenda to be delivered on October 8, 2020 via facsimile to the parties listed on the
           annexed Exhibit G.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                   /s/ Angharad Bowdler
                                                                   Angharad Bowdler
 Sworn to before me this
 8th day of October, 2020
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 No. 100624
 Commission Expires August 31, 2022




       T:\Clients\RUBYTUE\Affidavits\Agenda, Notice of Hearing, Notice of Interim Hearing_DI_27 28_10-07-20_JW.docx
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 4 of 66




                    EXHIBIT A
                                                  RUBY TUESDAY
                            Case 20-12456-JTD     Doc 65 Filed 10/08/20
                                                   Service List
                                                                                Page 5 of 66

Claim Name                              Address Information
AFFINITY9 REALTY LLC                    6618 WESTON CIR E DUBLIN OH 43016
AHGIE LLC                               3040 PATUXENT OVERLOOK COURT ATTN HAN OH MANAGER ELLICOTT CITY MD 21042
ALLEN KUSHYNSKI                         ADDRESS ON FILE
AMNON SHREIBMAN                         ADDRESS ON FILE
AVENUES MALL, LLC                       C/O M.S MGMT ASSOCIATES INC 225 WEST WASHINGTON STREET INDIANAPOLIS IN
                                        46204-3438
BARRY & ANGELA BURNETT FAMILY           ADDRESS ON FILE
BENNETT PARTNERS, LLLP                  ATTN: MICHAEL BENNETT 4301 POST ROAD CUMMING, GA 30040
BUFFALO-BLOOMFIELD ASSOCIATES, LLC      ATTN: LEGAL DEPARTMENT 7978 COOPER CREEK BLVD, SUITE 100 UNIVERSITY PARK FL
                                        34201
CGI 3, L.P                              ATTN: JAMES WACHTLER 11302 SEDA PLACE SAN DIEGO CA 92124
CROSSGATES MALL GENERAL COMPANY NEWCO   C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
DATO FOOD GROUP RT, LLC                 ORION-NRD RUBY JV LLC P.O. BOX 129 ATTN: DANIEL PASCALE WILLOW WILLOW SPRINGS
                                        IL 60480
DELAWARE SECRETARY OF STATE             DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 DOVER DE 19903
DELAWARE STATE TREASURY                 820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DENNY L KAGASOFF REVOCABLE TRUST        4150 CHESTNUT AVENUE LONG BEACH CA 90807
FRENCH ASSOCIATES I LLC                 ONE AMERICAN SQUARE STE 1800 INDIANAPOLIS IN 46282-0008
GRAND IX VENTURES LLC                   ATTN: DAVID V. LINER 1078 RIVERBEND DRIVE ADVANCE NC 27006
HAIYANG INC                             1526 SANDYBROOK LANE WAKE FOREST NC 27587
HAMILTON MALL REALTY LLC                JUDY KINIRY C/O NAMCO REALTY LLC 150 GREAT NECK ROAD, STE 304 GREAT NECK NY
                                        11021
HOLYOKE MALL COMPANY LP                 THE CLINTON EXCHANGE FOUR CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE NY
                                        13202-1078
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERSTATE AUGUSTA PROPERTIES LLC       C/O S.R. WEINER & ASSOCIATES, INC. 1330 BOYLSTON STREET CHESTNUT HILL MA 02467
J ARTSON LLC                            401 CHATHAM SQUARE OFFICE PARK FREDERICKSBURG VA 22405
KIMBERLY S GRANT                        ADDRESS ON FILE
LANHAM LLLP                             C/O NAI THE MICHAEL COMPANIES INC 10100 BUSINESS PARKWAY LANHAM MD 20706
LUSAVI PAGOSA LLC                       610 NEWPORT CENTER DR STE 1500 ATTN MATTHEW MOUSAVI NEWPORT BEACH CA 92660
MACERICH DEPTFORD LLC                   ATTENTION: LEGAL DEPT. 401 WILSHIRE BOULEVARD, SUITE 700 SANTA MONICA CA 90401
MARGUERITE N DUFFY                      ADDRESS ON FILE
MARSHALL FAMILY TRUST DATED 2/14/2000   5724 E CREST DE VILLE AVE ORANGE CA 92867
MESA CLEMMONS LLC                       ATTENTION: ADRIENNE HEDMAN 5414 MERRIAM STREET BETHESDA MD 20814
MYRA C CLARK                            ADDRESS ON FILE
NATIONAL RETAIL PROPERTIES LP           ATTN: JOSH LEWIS 450 S ORANGE AVE STE 900 ORLANDO FL 32801
NICOLAS IBRAHIM                         ADDRESS ON FILE
NORTHEAST PROPERTIES, LLC               PO BOX 1685 JACKSONVILLE NC 28541
OAKDALE MALL II LLC                     C/O SPINOSO REAL ESTATE GROUP, LLC 112 NORTHERN CONCOURSE NORTH SYRACUSE NY
                                        13212
P AND M INVESTMENT CO LLC               2 BUCKLAND ABBEY NASHVILLE TN 37215
PAPAZIAN SHERMAN WAY LLC                20001 HALSTED STREET ATTN HERBERT PAPAZIAN CHATSWORTH CA 91311
PARKWAY LODGING REALTY LLC              399 MONMOUTH ST EAST WINDSOR NJ 08520
PAUL & HEINRICH ABERLE                  ADDRESS ON FILE
PBM CAPE CORAL RT LLC                   257 CRABAPPLE RD LARRY D. HART TAX COLLECTOR OF LEE COUNTY FLORIDA MANHASSET
                                        NY 11030
PMP PROPERTIES                          3526 S. TAMARACK ST. VISALIA CA 93277
QUADRE INVESTMENTS L.P.                 C/O COUNSEL TYLER DILLARDANDERSEN TATE & CARR, P.C. 1960 SATELLITE BLVD, STE
                                        4000 DULUTH GA 30097
ROBERT LEBOEUF                          ADDRESS ON FILE


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                                 RUBY TUESDAY
                            Case 20-12456-JTD    Doc 65 Filed 10/08/20
                                                  Service List
                                                                                Page 6 of 66

Claim Name                             Address Information
ROBERT MCCLENAGAN, JR.                 ADDRESS ON FILE
RPAI WORCESTER LINCOLN PLAZA LLC       ATTN: PRESIDENT, EASTERN DIVISION 2021 SPRING ROAD, SUITE 200 OAK BROOK IL
                                       60523
RT ORLANDO INVESTMENT LLC              1665 WASHINGTON AVE 4TH FLOOR ATTN NELSON FOX STACY ELDREDGE MIAMI BEACH FL
                                       33139
SECURITIES AND EXCHANGE COMMISSION     NEW YORK REGIONAL OFFICE ATTN: MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST,
                                       STE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION     SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SOUTH RIDING OWNER LLC                 PO BOX 310300 PROPERTY 262810 DES MOINES IA 50331
SYCAMORE SPRINGS LLC                   ATTN TONY STIEREN 4833 GREEN VALLEY DRIVE HIGH RIDGE MO 63049
TAU SOUTH LLC                          C/O REALTY INCOME CORPORATION 11995 EL CAMINO REAL ATTN: LEGAL DEPARTMENT SAN
                                       DIEGO CA 92130
THE NICHOLSON TRUST AGREEMENT          DATED OCTOBER 1,1990 DARYL NICHOLSON 26914 AVENUE 140 PORTERVILLE CA 93257
TIMES SQUARE TOWER ASSOCIATES LLC      PO BOX 415917 BOSTON MA 02241
VESTAR-CPT TEMPE MARKETPLACE LLC       PO BOX 60051 CITY OF INDUSTRY CA 91716
WENDOVER ZS LLC                        130 BREEZY POINT DRIVE YORKTOWN VA 23692
ZIONSBANCORPORATION,N.A.               DBA CALIFORNIABANK & TRUST ATTN: RONALD WON 2399 GATEWAY OAKS DR., SUITE 110
                                       SACRAMENTO CA 95833




                                Total Creditor count 55




Epiq Corporate Restructuring, LLC                                                                       Page 2 OF 2
                                                  RUBY TUESDAY
                            Case 20-12456-JTD     Doc 65 Filed 10/08/20
                                                   Service List
                                                                                  Page 7 of 66

Claim Name                              Address Information
ACQUISITIONS HOLDING COMPANY INC        610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
AFG EQUITY LTD                          2808 FAIRMOUNT ST DALLAS TX 75201-1450
ALABAMA POWER CO                        600 18TH ST N BIRMINGHAM AL 35203-2200
ALABAMA POWER CO                        PO BOX 242 BIRMINGHAM AL 35292
AMEREN ILLINOIS                         PO BOX 88034 CHICAGO IL 60680
AMEREN ILLINOIS                         300 LIBERTY PEORIA IL 61602
AMEREN ILLINOIS                         PO BOX 2522 DECATUR IL 62525
AMEREN MISSOURI                         PO BOX 88068 CHICAGO IL 60680
AMEREN MISSOURI                         300 LIBERTY PEORIA IL 61602
AMEREN MISSOURI                         PO BOX 66301 ST LOUIS MO 63166
AMERICAN ELECTRIC POWER                 PO BOX 371496 PITTSBURGH PA 15250
AMERICAN ELECTRIC POWER                 1 RIVERSIDE PLZ COLUMBUS OH 43215-2372
APPALACHIAN ELECTRIC COOP               PO BOX 710 JEFFERSON CIT TN 37760
APPALACHIAN ELECTRIC COOP               1109 HILL DR NEW MARKET TN 37820
APPALACHIAN POWER                       PO BOX 371496 PITTSBURGH PA 15250
APPALACHIAN POWER                       1 RIVERSIDE PLZ COLUMBUS OH 43215-2355
APPALACHIAN POWER                       PO BOX 24413 CANTON OH 44701
AQUA PENNSYLVANIA                       762 W LANCASTER AVE BRYN MAWR PA 19010
AQUA PENNSYLVANIA                       PO BOX 70279 PHILADELPHIA PA 19176
ARIZONA BEVERAGE HOLDING CO INC         D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                        85281-2321
AROOSTOOK CENTER MALL REALTY HOLDINGS   1010 NORTHERN BLVD STE 212 CO KOHAN RETAIL INVESTMENT GRP GREAT NECK NY 11021
ATLANTIC FINANCIAL CORP GROUP           1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD            303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD            2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD            2808 FAIRMOUNT DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD            AFG EQUITY LTD 2808 FAIRMOUNT DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD            2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD            1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD            1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
ATLANTIC FINANCIAL GROUP LTD            1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5169
ATMOS ENERGY                            PO BOX 790311 ST LOUIS MO 63179
ATMOS ENERGY                            5430 LYNDON B JOHNSON FWY, STE 1800 DALLAS TX 75240-2615
AUSTELL NATURAL GAS SYSTEM              2838 JOE JERKIN BLVD AUSTELL GA 30106
AUSTELL NATURAL GAS SYSTEM              PO BOX 685 AUSTELL GA 30168
B&S PLUMBING & HEATING INC              889 W JOHNSON DR TERRE HAUTE IN 47802
BANK OF AMERICA NA                      AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                        28255-0001
BANK OF AMERICA NA                      AS ADMIN AGENT 101 S TRYON ST, MAIL CODE CHARLOTTE NC 28255-0001
BANK OF AMERICA NA                      AS ADMINISTRATIVE AGENT 101 S TRYON ST, 15TH FL MAIL CODE C1-002-15-36
                                        CHARLOTTE NC 28255-0001
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520
BANK OF AMERICA NA                      2001 CLAYTON RD CA4-702-02-2 CONCORD CA 94520-2401
BANK OF AMERICA NA                      AS COLLATERAL AGENT 2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF HAWAII                          98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BAR WAY AUTOMATIC BEVERAGE SYSTEMS      210 FIELD END ST SARASOTA FL 34240-9703
BCWSA                                   1275 ALMSHOUSE RD WARRINGTON PA 18976
BCWSA                                   PO BOX 3895 LANCASTER PA 17604
BERKSHIRE MALL LP                       PO BOX 510159 PHILADELPHIA PA 19175
BERKSHIRE MALL, LLC                     4737 CONCORD PIKE WILMINGTON DE 19803


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 12
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 65 Filed 10/08/20
                                                 Service List
                                                                                Page 8 of 66

Claim Name                            Address Information
BGE                                   PO BOX 13070 PHILADELPHIA PA 19101
BGE                                   CONSUMER AFFAIRS DIVISION 6ST PAUL ST, 15TH FL BALTIMORE MD 21202
BLACK HILLS ENERGY                    7001 MOUNT RUSHMORE RD RAPID CITY SD 57702
BLACK HILLS ENERGY                    PO BOX 6001 RAPID CITY SD 57709
BOROUGH OF SOMERSET                   347 WEST UNION ST SOMERSET PA 15501
BOROUGH OF SOMERSET                   WATER/SEWER DEPT PO BOX 71 SOMERSET PA 15501
BOWLING GREEN MUNI UTILITIES          PO BOX 10360 BOWLING GREEN KY 42102
BOWLING GREEN MUNI UTILITIES          801 CENTER ST PO BOX 10300 BOWLING GREEN KY 42102-7300
CAPE FEAR PUBLIC UTILITY AUTH         PAYMENT CENTER 235 GOVERNMENT CENTER DR WILMINGTON NC 28403
CBL & ASSOCIATES MANAGEMENT INC       2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CBL & ASSOCIATES MANAGEMENT INC       2030 HAMILTON PLACE BLVD CHATTANOOGA TN 37421-6038
CEF FUNDING II LLC                    8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                   8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                      SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
CENTERPOINT ENERGY                    1111 LOUISIANA ST HOUSTON TX 77002
CENTERPOINT ENERGY                    PO BOX 4583 HOUSTON TX 77210
CENTERPOINT ENERGY                    PO BOX 4981 HOUSTON TX 77210
CENTRAL MAINE POWER                   PO BOX 847810 BOSTON MA 02284
CENTRAL MAINE POWER                   83 EDISON DR AUGUSTA ME 04336
CH RETAIL FUND I/FT LAURDERDALE       UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CHARLOTTE COUNTY UTILITIES            18500 MURDOCK CIRCLE PORT CHARLOTTE FL 33948
CHARLOTTE COUNTY UTILITIES            PO BOX 516000 PUNTA GORDA FL 33951
CHEMUNG COUNTY SEWER DISTRICTS        600 MILTON ST ELMIRA NY 14904
CHESAPEAKE UTILITIES                  PO BOX 826531 PHILADELPHIA PA 19182
CHESAPEAKE UTILITIES                  500 ENERGY LANE DOVER DE 19901
CHESAPEAKE UTILITIES                  PO BOX 1678 SALISBURY MD 21802
CITIZENS ENERGY GROUP                 2020 N MERIDIAN ST INDIANAPOLIS IN 46202
CITIZENS ENERGY GROUP                 PO BOX 7056 INDIANAPOLIS IN 46207
CITY OF ANGOLA UTILITIES              210 N PUBLIC SQ ANGOLA IN 46703
CITY OF ANGOLA UTILITIES              210 N PUBLIC SQUARE ANGOLA IN 46703
CITY OF BIG RAPIDS                    226 N MICHIGAN AVE BIG RAPIDS MI 49307
CITY OF CLEARWATER                    CUSTOMER SERVICE PO BOX 30020 TAMPA FL 33630
CITY OF CLEARWATER                    100 S MYRTLE AVE CLEARWATER FL 33756
CITY OF CLEMSON                       1250 TIGER BLVD STE 2 CLEMSON SC 29631
CITY OF CLEMSON                       300 COCHRAN RD CLEMSON SC 29631
CITY OF COLLEGE PARK                  COLLEGE PARK CITY HALL 3667 MAIN ST COLLEGE PARK GA 30337
CITY OF COLLEGE PARK                  PO BOX 102609 ATLANTA GA 30368
CITY OF DUBLIN                        100 S CHURCH ST DUBLIN GA 31021
CITY OF DUBLIN                        PO BOX 690 DUBLIN GA 31040
CITY OF EDEN                          308 E STADIUM DRIVE EDEN NC 27288
CITY OF EDEN                          PO BOX 70 EDEN NC 27289
CITY OF ELIZABETH CITY                PO BOX 347 ELIZABETH CIT NC 27907
CITY OF ELIZABETH CITY                306 E COLONIAL AVE ELIZABETH CITY NC 27909
CITY OF FLORENCE                      UTILITY FINANCE DIVISION PO BOX 63010 CHARLOTTE NC 28263
CITY OF FLORENCE                      CITY CENTER 324 W EVANS ST FLORENCE SC 29501
CITY OF GREENSBORO                    300 W WASHINGTON ST GREENSBORO NC 27401
CITY OF GREENSBORO                    PO BOX 1170 GREENSBORO NC 27402



Epiq Corporate Restructuring, LLC                                                                     Page 2 OF 12
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 65 Filed 10/08/20
                                                 Service List
                                                                                Page 9 of 66

Claim Name                            Address Information
CITY OF GULF BREEZE                   1070 SHORELINE DR GULF BREEZE FL 32561
CITY OF GULF BREEZE                   PO BOX 640 GULF BREEZE FL 32562
CITY OF HINESVILLE                    ATTN WATER DEPT 115 EAST M L KING JR DR HINESVILLE GA 31313
CITY OF LAWRENCEVILLE                 70 S CLAYTON ST PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LAWRENCEVILLE                 PO BOX 2200 LAWRENCEVILLE GA 30046
CITY OF LENOIR                        801 W AVE NW LENOIR NC 28645
CITY OF LENOIR                        PO BOX 958 LENOIR NC 28645
CITY OF LITCHFIELD                    120 E RYDER LITCHFIELD IL 62056
CITY OF MOSS POINT                    4320 MCINNIS AVE MOSS POINT MS 39563
CITY OF ORANGEBURG                    1016 RUSSELL ST ORANGEBURG SC 29115
CITY OF ORANGEBURG                    DEPT OF PUBLIC UTILITIES PO BOX 1057 ORANGEBURG SC 29116
CITY OF OSWEGO                        13 W ONEIDA ST OSWEGO NY 13126
CITY OF ROCK HILL                     PO BOX 63039 CHARLOTTE NC 28263
CITY OF ROCK HILL                     155 JOHNSON ST ROCK HILL SC 29730
CITY OF SAVANNAH                      305 FAHM ST SAVANNAH GA 31401
CITY OF SAVANNAH                      REVENUE DEPARTMENT PO BOX 1968 SAVANNAH GA 31402
CITY OF SEBRING                       321 N MANGO ST SEBRING FL 33870
CITY OF SEBRING                       PO BOX 9900 SEBRING FL 33871
CITY OF WINTER HAVEN                  451 THIRD ST WINTER HAVEN FL 33881
CITY OF WINTER HAVEN                  UTILITY ACCOUNT SERVICES PO BOX 2277 WINTER HAVEN FL 33883
CITY OF ZEPHYRHILLS                   415 PISGAH CHURCH RD STE 374 GREENSBORO NC 27455
CITY OF ZEPHYRHILLS                   39825 ALSTON AVE ZEPHYRHILLS FL 35542
CLARKSVILLE DEPT OF ELECTRICTY        2021 WILMA RUDOLPH BLVD CLARKSVILLE TN 37040
CLARKSVILLE DEPT OF ELECTRICTY        PO BOX 31449 CLARKSVILLE TN 37040
CLAY ELECTRIC COOP INC                PO BOX 308 KEYSTONE HEIG FL 32656
CLAY ELECTRIC COOP INC                65 SW CITRUS AVE PO BOX 308 KEYSTONE HEIGHTS FL 32656-0308
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616-2815
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
COLUMBIA GAS OF MA                    4 TECHNOLOGY DR WESTBOROUGH MA 01581
COLUMBIA GAS OF MA                    PO BOX 70315 PHILADELPHIA PA 19176
COLUMBIA GAS OF MARYLAND              55 SYCAMORE ST HAGERSTOWN MD 21740
COLUMBIA GAS OF MARYLAND              PO BOX 742519 CINCINNATI OH 45274
COLUMBIA GAS OF OHIO                  290 W NATIONWIDE BLVD COLUMBUS OH 43215
COLUMBIA GAS OF OHIO                  PO BOX 742510 CINCINNATI OH 45274
COLUMBIA GAS OF PENNSYLVANIA          PO BOX 70285 PHILADELPHIA PA 19176
COLUMBIA GAS OF PENNSYLVANIA          121 CHAMPION WAY CANONSBURG PA 15317
COLUMBIA GAS OF PENNSYLVANIA          PO BOX 742537 CINCINNATI OH 45274
COLUMBIA GAS OF VIRGINIA              PO BOX 70319 PHILADELPHIA PA 19176
COLUMBIA GAS OF VIRGINIA              1809 COYOTE DR CHESTER VA 23836
COLUMBIA GAS OF VIRGINIA              PO BOX 742529 CINCINNATI OH 45274
COMPAQ CAPITAL CORPORATION            100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
CRAB ORCHARD-MACARTHUR PUB SVC        196 GLENVIEW RD CRAB ORCHARD WV 25827
CRAB ORCHARD-MACARTHUR PUB SVC        PO DRAWER 278 CRAB ORCHARD WV 25827
CROSSING AT FLEMING ISLAND CDD        3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CROSSING AT FLEMING ISLAND CDD        CLAY COUNTY UTIL AUTH 3176 OLD JENNINGS RD MIDDLEBURG FL 32068
CT CORPORATION SYSTEM                 AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
DAMON INDUSTRIES                      D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                      D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445



Epiq Corporate Restructuring, LLC                                                                       Page 3 OF 12
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 65 Filed 10/08/20
                                                    Service List
                                                                                   Page 10 of 66

Claim Name                               Address Information
DAYTON POWER & LIGHT CO                  1201 W 5TH ST MARYSVILLE OH 43040-0501
DAYTON POWER & LIGHT CO                  PO BOX 740598 CINCINNATI OH 45274
DEAD RIVER CO                            PO BOX 11000 LEWISTON ME 04243
DEAD RIVER CO                            80 EXCHANGE ST, STE 300 HEBRON ME 04401
DELL FINANCIAL SERVICES LLC              ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682
DELL FINANCIAL SERVICES LLC              ONE DELL WA MAIL STOP: PS2DF-23 ROUND ROCK TX 78682-0001
DELMARVA POWER                           ATTN BANKRUPTCY DIVISION 5 COLLINS DR, STE 2133 MAIL STOP 84CP42 CARNEYS POINT
                                         NJ 08069
DELMARVA POWER                           PO BOX 13609 PHILADELPHIA PA 19101
DENVER WATER                             1600 W 12TH AVE DENVER CO 80204-3412
DENVER WATER                             PO BOX 173343 DENVER CO 80217
DOMINION ENERGY VIRGINIA                 120 TREDEGAR ST, 6TH FL RICHMOND VA 23219
DOMINION ENERGY VIRGINIA                 PO BOX 26543 RICHMOND VA 23290
DTE ENERGY                               PO BOX 740786 CINCINNATI OH 45274
DTE ENERGY                               ONE ENERGY PLAZA DETROIT MI 48226
DUKE ENERGY PAYMENT PROCESSING           PO BOX 1003 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING           PO BOX 1004 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING           PO BOX 1326 CHARLOTTE NC 28201
DUKE ENERGY PAYMENT PROCESSING           523 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING           526 S CHURCH ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING           550 S TRYON ST CHARLOTTE NC 28202
DUKE ENERGY PAYMENT PROCESSING           PO BOX 70516 CHARLOTTE NC 28272
ECOLAB INC                               ECOLAB CORPORATE CTR SAINT PAUL MN 55102
ECOLAB INC                               370 WABASHA ST N SAINT PAUL MN 55102-1323
EMERA MAINE                              PO BOX 11008 LEWISTON ME 04243
EMERA MAINE                              28 PENOBSCOT MEADOW DR HAMPDEN ME 04444
EMPLOYMENT DEVELOPMENT DEPT              PO BOX 826880 SACRAMENTO CA 94280-0001
ENDURANCE AMERICAN SPECIAL INS. CO.      1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE AMERICAN SPECIAL INS. CO.      3780 MANSELL ROAD SUITE 400 ALPHARETTA GA 30022
ENDURANCE AMERICAN SPECIAL INS. CO.      SOMPO INTERNATIONAL 3780 MANSELL RD, SUITE 400 ALPHARETTA GA 30022
ENDURANCE RISK SOLUTIONS ASSURANCE CO    1221 AVENUE OF THE AMERICAS NEW YORK NY 10020
ENDURANCE RISK SOLUTIONS ASSURANCE CO.   SOMPO INTERNATIONAL 303 WEST MADISON, SUITE 1800 CHICAGO IL 60606
ENTERGY                                  639 LOYOLA AVE NEW ORLEANS LA 70113
ENTERGY                                  PO BOX 8105 BATON ROUGE LA 70891
ENTERPRISE BANK AND TRUST COMPANY        130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ERP HILLCREST LLC                        C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
EVEREST NATIONAL INSURANCE COMPANY       477 MARTINSVILLE ROAD PO BOX 830 LIBERTY CORNER NJ 07938-0830
FIRST FINANCE CAPITAL CORPORATION        1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORPORATION      1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FUNDS LLC                          240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                       F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                         85255-5687
FIRST TENNESSEE BANK NA                  165 MADISON AVE MEMPHIS TN 38103
FIRST TENNESSEE BANK NA                  8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255-5687
FLINT EMC                                SEDC PO BOX 530812 ATLANTA GA 30353
FLINT EMC                                3 S MACON ST REYNOLDS GA 31076-0308
FLORIDA CITY GAS                         PO BOX 22614 MIAMI FL 33102
FLORIDA CITY GAS                         4045 NW 97TH AVE DORAL FL 33178
FLORIDA POWER & LIGHT CO                 GENERAL MAIL FACILITY MIAMI FL 33188



Epiq Corporate Restructuring, LLC                                                                        Page 4 OF 12
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 65 Filed 10/08/20
                                                    Service List
                                                                                   Page 11 of 66

Claim Name                               Address Information
FLORIDA POWER & LIGHT CO                 700 UNIVERSE BLVD JUNO BEACH FL 33408
FLORIDA PUBLIC UTILITIES                 PO BOX 2137 SALISBURY MD 21802
FLORIDA PUBLIC UTILITIES                 208 WILDLIGHT AVE YULEE FL 32097
FLOWERS BAKING CO OF VILLA RICA          134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWERS BAKING CO OF VILLA RICA          134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
FORT HILL NATURAL GAS AUTH               311 SOUTH OENDLETON ST EASLEY SC 29640
FORT HILL NATURAL GAS AUTH               PO BOX 189 EASLEY SC 29641
FPL                                      GENERAL MAIL FACILITY MIAMI FL 33188
FPL                                      GENERAL MAIL FACILITY MIAMI FL 33188-0001
FRANKLIN TWP DEPT OF WTR UTILI           40 CHURCHILL AVE SOMERSET NJ 08873
FRANKLIN TWP DEPT OF WTR UTILI           475 DEMOTT LANE SOMERSET NJ 08873
FREDERICK COUNTY MARYLAND                TREASURER OF FREDERICK COUNTY DIV OF UTIL & SOLID WASTE MGMT PO BOX 17038
                                         BALTIMORE MD 21297
FREDERICK COUNTY MARYLAND                4520 METROPOLITAN CR FREDERICK MD 21704
GE CAPITAL                               901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE             8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE             17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL US HOLDINGS INC               8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS           PROPERTY CORPORATION 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS           PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                         AZ 85255
GECPAC INVESTMENT II INC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255-5687
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL CORPORATION     4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC CAPITAL CORPORATION     8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                         SCOTTSDALE AZ 85255
GEORGIA POWER                            241 RALPH MCGILL BLVD NE ATLANTA GA 30308
GEORGIA POWER                            96 ANNEX ATLANTA GA 30396
GLAZERS WHOLESALE INC                    14860 LANDMARK BLVD DALLAS TX 75254-6854
GMAC COMMERCIAL                          5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039
GOLDMAN SACHS SPECIALTY LENDING GRP LP   6011 CONNECTION DR IRVING TX 75039
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201
GRAND STRAND WATER & SEWER AUT           166 JACKSON BLUFF RD CONWAY SC 29526
GRAND STRAND WATER & SEWER AUT           PO BOX 2308 CONWAY SC 29528


Epiq Corporate Restructuring, LLC                                                                           Page 5 OF 12
                                                RUBY TUESDAY
                           Case 20-12456-JTD   Doc 65 Filed 10/08/20
                                                 Service List
                                                                                Page 12 of 66

Claim Name                            Address Information
GREAT AMERICA FINANCIAL SVCS CORP     PO BOX 660831 DALLAS TX 75266-0831
GREAT WESTERN BANK                    PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                    PO BOX 2345 SIOUX FALLS SD 57101-2345
GREATER DICKSON GAS AUTHORITY         605 E WALNUT ST DICKSON TN 37055
GREATER POTTSVILLE SEWER AUTH         PO BOX 1163 POTTSVILLE PA 17901
GREATER POTTSVILLE SEWER AUTH         401 N CENTRE ST PO BOX 1163 POTTSVILLE PA 17901-7163
GREENVILLE UTILITIES COMMISSN         401 S GREENE ST GREENVILLE NC 27834
GREENVILLE UTILITIES COMMISSN         PO BOX 1847 GREENVILLE NC 27835
GULF POWER                            PO BOX 830660 BIRMINGHAM AL 35283
GULF POWER                            1 ENERGY PL PENSACOLA FL 32520
HANOVER                               PO BOX 15144 WORCESTER MA 01615
HANOVER                               440 LINCOLN ST. WORCESTER MA 01653
HARING TOWNSHIP                       UTILITY DEPT 515 BELL AVE CADILLAC MI 49601
HERNANDO CNTY UTILITIES DEPT          PO BOX 30384 TAMPA FL 33630
HERNANDO CNTY UTILITIES DEPT          15400 WISCON RD BROOKSVILLE FL 34601
HILLSBOROUGH CO BOCC                  6001 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                  601 E KENNEDY BLVD TAMPA FL 33602
HILLSBOROUGH CO BOCC                  PO BOX 342456 TAMPA FL 33694
HOVINGA BUSINESS SYSTEMS INC          2780 44TH ST SW GRAND RAPIDS MI 49519-4108
HUNTINGTON MALL                       PO BOX 932400 CLEVELAND OH 44193
HUNTSVILLE UTILITIES                  112 SPRAGINS ST HUNTSVILLE AL 35801
IBM CORPORATION                       1 NORTH CASTLE DR ARMONK NY 10504-1725
ICX CORPORATION                       3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
INDEPENDENT BANK                      5050 POPLAR AVE MEMPHIS TN 38157-0101
INDIAN HARBOR INSURANCE COMPANY       70 SEAVIEW AVENUE STAMFORD CT 06902
INDIAN HARBOR INSURANCE COMPANY       505 EAGLEVIEW BLVD, SUITE 100 EXTON PA 19341-1120
INDIANA MICHIGAN POWER                PO BOX 371496 PITTSBURGH PA 15250
INDIANA MICHIGAN POWER                110 E WAYNE ST FORT WAYNE IN 46802
INDIANAPOLIS POWER & LIGHT CO         2102 N ILLINOIS ST INDIANAPOLIS IN 46202-1330
INDIANAPOLIS POWER & LIGHT CO         PO BOX 110 INDIANAPOLIS IN 46206
IRWIN FRANCHISE CAPITAL CORPORATION   2700 WESTCHESTER AVE PURCHASE NY 15077
JCP&L                                 76 SOUTH MAIN ST AKRON OH 44308
JCP&L                                 PO BOX 3687 AKRON OH 44309
JEA                                   21 WEST CHURCH ST JACKSONVILLE FL 32202
JEA                                   PO BOX 45047 JACKSONVILLE FL 32232
JEFFERSON COCKE CO UTIL DIST          122 HWY 25E NEWPORT TN 37821
KCP&L                                 1200 MAIN ST 1KC-20C KANSAS CITY MO 64105-2122
KCP&L                                 PO BOX 219330 KANSAS CITY MO 64121
KNOX CHAPMAN UTILITY DIST             1905 E JOHN SEVIER HWY KNOXVILLE TN 37920
KNOX CHAPMAN UTILITY DIST             PO BOX 9569 KNOXVILLE TN 37940
KOURY CORPORATION                     400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
KUB                                   4428 WESTERN AVE KNOXVILLE TN 37921
KUB                                   PO BOX 59017 KNOXVILLE TN 37950
LANDMARK AMERICAN INS. CO.            945 EAST PACES FERRY ROAD, SUITE 1800 ATLANTA GA 30326-1160
LANDMARK AMERICAN INS. CO.            RSUI GROUP INC. 945 EAST PACES FERRY RD, STE 1800 ATLANTA GA 30326-1160
LENOIR CITY UTILITIES BOARD           7698 CREEKWOOD PARK BLVD LENOIR CITY TN 37771
LENOIR CITY UTILITIES BOARD           PO BOX 449 LENOIR CITY TN 37771
LIBERTY MUTUAL INSURANCE              175 BERKELEY ST. BOSTON MA 02116
LIBERTY UTILITIES EMPIRE DISTR        602 S JOPLIN AVE JOPLIN MO 64801



Epiq Corporate Restructuring, LLC                                                                     Page 6 OF 12
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 65 Filed 10/08/20
                                                   Service List
                                                                                  Page 13 of 66

Claim Name                              Address Information
LIBERTY UTILITIES EMPIRE DISTR          PO BOX 650689 DALLAS TX 75265
LIBERTY UTILITIES GEORGIA               75 REMITTANCE DR STE 1918 CHICAGO IL 60675
LIBERTY UTILITIES MIDSTATES             75 REMITTANCE DR SUITE 1741 CHICAGO IL 60675
LIMESTONE RUBY LITHIA SPRINGS LLC       C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC              200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LINCOLN WATER & WSTWTR SYSTEM           555 S 10TH ST LINCOLN NE 68508
LOWER BUCKS CNTY JOINT                  7811 NEW FALLS RD LEVITTOWN PA 19055
LOWER BUCKS CNTY JOINT                  MUNICIPAL AUTHORITY PO BOX 460 LEVITTOWN PA 19058
LSF FRANCHISE LOAN INVESTMENTS LLC      10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
MARPAN SUPPLY CO INC                    PO BOX 2068 TALLAHASSEE FL 32316
MARSH & MCLENNAN AGENCY LLC             6160 GOLDEN HILLS DR MINNEAPOLIS MN 55416
MARTIN COUNTY UTILITIES                 3473 SE WILLOUGHBY BLVD STUART FL 34994
MARTIN COUNTY UTILITIES                 PO BOX 9000 STUART FL 34995
MAYOR & COUNCIL OF MIDDLETOWN           19 W GREEN ST MIDDLETOWN DE 19709
MERIDIAN MALL LIMITED PARTNERSHIP       2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MERIDIAN MALL LIMITED PARTNERSHIP       2030 HAMILTON PLACE BLVD CHATTANOOGA TN 37421-6038
MET ED                                  76 SOUTH MAIN ST AKRON OH 44308
MET ED                                  PO BOX 3687 AKRON OH 44309
METRO WATER SERVICES                    1600 2ND AVE N NASHVILLE TN 37208
METRO WATER SERVICES                    PO BOX 305225 NASHVILLE TN 37230
METROPOLITAN LEASING PENSION PLAN       515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
METROPOLITAN ST LOUIS SWR DIST          2350 MARKET ST ST LOUIS MO 63103-2555
METROPOLITAN ST LOUIS SWR DIST          PO BOX 437 ST LOUIS MO 63166
METROPOLITAN UTILITIES DIST             PO BOX 3600 OMAHA NE 68103
METROPOLITAN UTILITIES DIST             7350 WORLD COMMUNICATIONS DR OMAHA NE 68122-4041
MID RIVERS MALL CMBS LLC                2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID RIVERS MALL CMBS LLC                2030 HAMILTON PLACE BLVD CHATTANOOGA TN 37421-6038
MID-MISSOURI BANK                       PO BOX 1145 LEBANON MO 65536-1114
MIDDLE TENNESSEE NATURAL GAS            1030 W BROAD ST SMITHVILLE TN 37166
MIDDLE TENNESSEE NATURAL GAS            UTILITY DISTRICT PO BOX 720 SMITHVILLE TN 37166
MIDWEST FIBRE SALES CORPORATION         PO BOX 1901 SPRINGFIELD MO 65801
MIL TEK USA RECYCLING WASTE SOLUTIONS   10 EXPORT DRIVE STERLING VA 20164
MOUNT LAUREL TWP MUA                    1201 S CHURCH ST MT LAUREL NJ 08054
MOUNTAINEER GAS COMPANY                 501 56TH ST SE CHARLESTON WV 25304-2323
MOUNTAINEER GAS COMPANY                 PO BOX 580211 CHARLOTTE NC 28258
MUNCIE SANITARY DISTRICT                PO BOX 2605 FORT WAYNE IN 46801
MUNCIE SANITARY DISTRICT                300 N HIGH ST MUNCIE IN 47305
NASHVILLE ELECTRIC SERVICE              PO BOX 305099 NASHVILLE TN 37230
NASHVILLE ELECTRIC SERVICE              1214 CHURCH ST NASHVILLE TN 37246
NATIONAL FLOOD INSURANCE PROGRAM        PO BOX 913111 DENVER CO 80291-3111
NATIONAL FUEL                           6363 MAIN ST WILLIAMSVILLE NY 14221
NATIONAL FUEL                           PO BOX 371835 PITTSBURGH PA 15250
NATIONAL GENERAL INSURANCE COMPANY      PO BOX 912063 DENVER CO 80291-2063
NATIONAL GRID                           PO BOX 11742 NEWARK NJ 07101
NATIONAL GRID                           PO BOX 11791 NEWARK NJ 07101
NATIONAL GRID                           300 ERIE BLVD W SYRACUSE NY 13202
NATIONAL RETAIL PROP LP                 450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP           450 S ORANGE AVE., STE 900 ORLANDO FL 32801
NATIONAL RETAIL PROPERTIES LP           3308 EAST CENTER ST WARSAW IN 46582



Epiq Corporate Restructuring, LLC                                                                    Page 7 OF 12
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 65 Filed 10/08/20
                                                   Service List
                                                                                 Page 14 of 66

Claim Name                              Address Information
NATIONAL RETAIL PROPERTIES LP          3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NATIONAL UNION FIRE INSURANCE          COMPANY OF PITTSBURGH, PA. (AIG) 175 WATER STREET NEW YORK NY 10038-4969
NATIONAL UNION FIRE INSURANCE          COMPANY OF PITTSBURGH, PA. (AIG) 625 LIBERTY AVENUE STREET 1100 PITTSBURGH PA
                                       15222
NATIONAL UNION FIRE INSURANCE          COMPANY OF PITTSBURGH, PA. (AIG) 17200 W. 119TH ST. OLATHE KS 66061
NAVIGATORS INSURANCE COMPANY           194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NAVIGATORS PRO                         194 WOOD AVE S, 6TH FLOOR ISELIN NJ 08830
NCR CORPORATION                        1700 S PATTERSON BLVD, WHO-2 DAYTON OH 45479
NCR CORPORATION                        1700 S PATTERSON BLVD WHQ-2 DAYTON OH 45479
NCR CORPORATION                        1700 S PATTERSON BLVD DAYTON OH 45479
NCR CORPORATION                        3095 SATELLITE BLVD DULUTH GA 30096
NCR CORPORATION                        3095 SATELLITE BLVD DULUTH GA 30096-5814
NEW CASTLE SANITATION AUTH             512 MONTGOMERY AVE NEW CASTLE PA 16102
NEW CASTLE SANITATION AUTH             PO BOX 1404 NEW CASTLE PA 16103
NEW JERSEY AMERICAN WATER              1 WATER ST CAMDEN NJ 08102
NEW JERSEY AMERICAN WATER              BOX 371331 PITTSBURGH PA 15250
NEWCOURT COMMERCIAL FINANCE CORPORATION 2 GATEHALL DR PARSIPPANY NJ 07054
NFIP/IMPERIAL FIRE & CASULATY INS CO   PO BOX 912063 DENVER CO 80291-2063
NFIP/INTEGON NATIONAL INSURANCE        PO BOX 912063 DENVER CO 80291-2063
NJ NATURAL GAS CO                      PO BOX 11743 NEWARK NJ 07101
NJ NATURAL GAS CO                      633 LAKE AVE ASHBURY PARK NJ 07712
NJ NATURAL GAS CO                      1415 WYCOFF RD WALL NJ 07719
NOLIN RURAL ELEC COOP CORP             411 RING RD ELIZABETHTOWN KY 42701
NORTHWESTERN ENERGY                    11 E PARK ST BUTTE MT 59701-1711
NORWEST BANK MINNESOTA NA              CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC          INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC          INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NTN COMMUNICATIONS INC                 2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
O T R LIMITED PARTNERSHIP              275 E BROAD ST COLOMBUS OH 43215-3703
ORANGE & ROCKLAND                      390 W RTE 59 SPRING VALLEY NY 10977
ORANGE & ROCKLAND                      PO BOX 1005 SPRING VALLEY NY 10977
ORIX CREDIT ALLIANCE INC               1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
OWLS TRUCK TIRE SERVICE LLC            2537 WYANDOTTE RD WILLOW GROVE PA 19090
PACE WATER SYSTEMS INC                 4401 WOODBINE RD PACE FL 32571
PALM BEACH COUNTY WTR UTIL DPT         301 N OLIVE AVE WEST PALM BEACH FL 33401
PALM BEACH COUNTY WTR UTIL DPT         PO BOX 24740 W PALM BEACH FL 33416
PCM DEVELOPMENT COMPANY                THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PECO PAYMENT PROCESSING                PO BOX 37629 PHILADELPHIA PA 19101
PECO PAYMENT PROCESSING                2301 MARKET ST PHILADELPHIA PA 19103
PECO PAYMENT PROCESSING                PO BOX 97274 WASHINGTON DC 20090-7274
PENELEC                                76 SOUTH MAIN ST AKRON OH 44308
PENELEC                                PO BOX 3687 AKRON OH 44309
PEOPLES                                375 N SHORE DR, STE 600 PITTSBURGH PA 15212-5866
PEOPLES                                PO BOX 644760 PITTSBURGH PA 15264
PEPCO                                  PO BOX 13608 PHILADELPHIA PA 19101
PEPCO                                  PO BOX 97274 WASHINGTON DC 20090-7274
PEPSI COLA                             55 INTERNATIONAL DR WINDSOR CT 06095-1062
PONTIAC MALL LP                        27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POPE LIME COMPANY                      1101 E OCOTILLO RD PHOENIX AZ 85014-1056



Epiq Corporate Restructuring, LLC                                                                      Page 8 OF 12
                                                  RUBY TUESDAY
                         Case 20-12456-JTD       Doc 65 Filed 10/08/20
                                                   Service List
                                                                                  Page 15 of 66

Claim Name                              Address Information
PORTAGE CO WATER RESOURCES              449 S MERIDIAN ST PO BOX 812 RAVENNA OH 44266
PORTAGE CO WATER RESOURCES              8116 INFIRMARY RD SOUTH MERIDIAN ST RAVENNA OH 44266
POUGHKEEPSIE GALLERIA COMPANY           4 CLINTON SQ SYRACUSE NY 13202
POWER PUMPING CO LLC                    139 SHELLY WAY SEYMOUR TN 37865
PPL ELECTRIC UTILITIES CORP             2 N 9TH ST ALLENTOWN PA 18101
PPL ELECTRIC UTILITIES CORP             827 HAUSMAN RD ALLENTOWN PA 18104-9392
PREFERRED CAPITAL INC                   6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
PSEGLI                                  333 EARLE OVINGTON BLVD UNIONDALE NY 11553
PSEGLI                                  PO BOX 888 HICKSVILLE NY 11802
PSEGLI                                  PO BOX 9039 HICKSVILLE NY 11802
PSNC ENERGY                             N/K/A DOMINION ENERGY NORTH CAROLINA 800 GASTONIA RD GASTONIA NC 28056
PSNC ENERGY                             PO BOX 100256 COLUMBIA SC 29202
PUEBLO BOARD OF WATERWORKS              PO BOX 755 PUEBLO CO 81002
PUEBLO BOARD OF WATERWORKS              319 W 4TH ST PUEBLO CO 81003
REGIONS FACILITY SERVICES INC           2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC           C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
REPUBLIC SERVICES 239                   PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC 687               PO BOX 9001099 LOUISVILLE KY 40290
REPUBLIC SERVICES INC 965               PO BOX 9001099 LOUISVILLE KY 40290
ROANOKE RAPIDS SANITARY DIST            1000 JACKSON ST ROANOKE RAPIDS NC 27870
ROANOKE RAPIDS SANITARY DIST            DEPT CODE 3016 PO BOX 63016 CHARLOTTE NC 28263
ROSE PAVING LLC                         4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                         7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                         C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
SAFETY NATIONAL                         1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (FL EXCESS)             1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL (GA, OH, VA EXCESS)     1832 SCHUETZ RD ST. LOUIS MO 63146
SAFETY NATIONAL CASUALTY CORPORATION    1832 SCHUETZ RD ST LOUIS MO 63146
SANDPIPER ENERGY INC                    PO BOX 826531 PHILADELPHIA PA 19182
SANDPIPER ENERGY INC                    32145 BEAVER RUN DR SALISBURY MD 21804
SARALAND WATER SERVICE                  307 SHELTON BEACH RD SARALAND AL 36571
SARALAND WATER SERVICE                  PO BOX 837 SARALAND AL 36571
SCE&G                                   N/K/A DOMINION ENERGY SOUTH CAROLINA 220 OPERATIONS WAY CAYCE SC 29033
SCE&G                                   PO BOX 100255 COLUMBIA SC 29202
SCOTTSBORO ELEC POWER BOARD             404 E WILLOW ST SCOTTSBORO AL 35768
SCOTTSBORO ELEC POWER BOARD             PO BOX 550 SCOTTSBORO AL 35768
SHEETZ INC                              610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SHEFFIELD VILLAGE WATER DEPT            4480 COLORADO AVE SHEFFIELD VILLAGE OH 44054
SHEFFIELD VILLAGE WATER DEPT            PO BOX 75610 CLEVELAND OH 44101
SILVER CITY GALLERIA GROUP              4 CLINTON SQ SYRACUSE NY 13202
SIMON ROOFING AND SHEET METAL CORP      70 KARAGO AVE YOUNGTOWN OH 44512
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35202-2554
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35260
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
SPECTRA RECYCLING INC                   PO BOX 5898 MARYVILLE TN 37802



Epiq Corporate Restructuring, LLC                                                                         Page 9 OF 12
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 65 Filed 10/08/20
                                                   Service List
                                                                                 Page 16 of 66

Claim Name                              Address Information
STANDARD RESTAURANT EQUIPMENT          3500 SW TEMPE SALT LAKE CITY UT 84115
STARK CO METROPOLTN SEWER DIST         1701 MAHONING RD NE CANTON OH 44711
STARK CO METROPOLTN SEWER DIST         PO BOX 9972 CANTON OH 44711
STARR INDEMNITY & LIAB. CO.            399 PARK AVE NEW YORK NY 10022
START SIGNS & GRAPHICS INC             PO BOX 3391 LAWRENCE KS 66046-0391
SUBURBAN WATER AUTHORITY               7893 NITTANY VALLEY DR MILL HALL PA 17751
SUEZ WATER TOMS RIVER                  1451 RT 37 W, STE 2 TOMS RIVER NJ 08755-4969
SUEZ WATER TOMS RIVER                  PAYMENT CENTER PO BOX 371804 PITTSBURGH PA 15250
SUMMERVILLE CPW                        PO BOX 63070 CHARLOTTE NC 28263
SUMMERVILLE CPW                        215 N CEDAR ST SUMMERVILLE SC 29483
SUMTER RT HOLDINGS LLC                 210 CANAL ST., STE 301 NEW YORK NY 10013
SUNTRUST BANK                          303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                          AS AGENT 303 PEACHTREE ST NE ATLANTA GA 30308-3201
SUNTRUST BANK                          211 PERIMETER CENTER PKWY ATLANTA GA 30346
SUNTRUST BANK                          211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                  AS AGENT 25 PARK PL ATLANTA GA 30303
SUNTRUST BANK ATLANTA                  AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SWATARA TOWNSHIP AUTHORITY             PO BOX 4920 HARRISBURG PA 17111
SWATARA TOWNSHIP AUTHORITY             599 EISENHOWER BLVD HARRISBURG PA 17111-2397
SYSCO CENTRAL FLORIDA INC              200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC     PO BOX 31198 BILLINGS MT 59107-1198
TAMPA ELECTRIC                         702 N FRANKLIN ST TAMPA FL 33602-4429
TAMPA ELECTRIC                         PO BOX 31318 TAMPA FL 33631
TAUNTON WATER DIVISION                 PO BOX 4160 WOBURN MA 01888
TAUNTON WATER DIVISION                 141 OAK ST TAUTON MA 02780
TECO                                   1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO                                   PO BOX 31318 TAMPA FL 33631
TECO PEOPLES GAS                       1400 CHANNELSIDE DR TAMPA FL 33605-4925
TECO PEOPLES GAS                       PO BOX 31017 TAMPA FL 33631
TECPORT PARTNERS LP                    ATTN CAROL JO BEVANS 3555 WASHINGTON RD MCMURRAY PA 15317
TECPORT PARTNERS LP                    3555 WASHINGTON RD MCMURRAY PA 15317-2952
TEL-TWELVE MALL ASSOCIATES LP          27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
THE CITY OF LEESBURG                   501 W MEADOW ST LESSBURG FL 34748-0630
THE CITY OF LEESBURG                   PO BOX 491286 LEESBURG FL 34749
THE CONNECTICUT WATER CO               93 WEST MAIN ST CLINTON CT 06413
THE CONNECTICUT WATER CO               PO BOX 981015 BOSTON MA 02298
THE STATE OF MAINE                     CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
TMLP                                   55 WEIR ST TAUNTON MA 02780
TMLP                                   PO BOX 870 TAUNTON MA 02780
TOSHIBA AMERICA INFORMATION            PO BOX 642111 PITTSBURGH PA 15246-2111
TOWN OF CHRISTIANSBURG                 100 E MAIN ST CHRISTIANSBUR VA 24073
TOWN OF LEESBURG VIRGINIA              25 W MARKET ST LEESBURG VA 20176
TOWN OF LEESBURG VIRGINIA              PO BOX 9000 LEESBURG VA 20177
TOWN OF WALLKILL                       52 GOLF LINKS RS MIDDLETOWN NY 10940
TOWN OF WALLKILL                       PO BOX 5924 HICKSVILLE NY 11802
TOWN OF WYTHEVILLE                     150 E MONROE ST WYTHEVILLE VA 24382
TOWN OF WYTHEVILLE                     P O BOX 441 WYTHEVILLE VA 24382
TRAVELERS EXCESS & SURPLUS LINE COMPANY ONE TOWER SQUARE HARTFORD CT 06183
TRAVELERS LEASING CORP                 2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214



Epiq Corporate Restructuring, LLC                                                                  Page 10 OF 12
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 65 Filed 10/08/20
                                                    Service List
                                                                                   Page 17 of 66

Claim Name                               Address Information
TRAVELERS PROPERTY & CAS CO OF AMERICA   ONE TOWER SQUARE HARTFORD CT 06183
TREASURE COAST JCP ASSOCIATES            PO BOX 775746 CHICAGO IL 60677
TULLAHOMA UTILITIES AUTHORITY            901 S JACKSON ST TULLAHOMA TN 37388
TULLAHOMA UTILITIES AUTHORITY            PO BOX 788 TULLAHOMA TN 37388
TWC SERVICES                             ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                         112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                         2200 NW 15TH AVE POMPANO BEACH FL 33069
UBS AG, STAMFORD BRANCH                  AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
UBS AG, STAMFORD BRANCH                  AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901-3726
UGI CENTRAL                              1 UGI DR DENVER PA 17517-9039
UGI CENTRAL                              PO BOX 15503 WILMINGTON DE 19886
VALLEY RECORD DISTRIBUTORS INC           PO BOX 2057 WOODLAND CA 95776-2057
VECTREN ENERGY DELIVERY                  PO BOX 6248 INDIANAPOLIS IN 46206
VECTREN ENERGY DELIVERY                  100 N GOVERNOR ST EVANSVILLE IN 47701-5540
VECTREN ENERGY DELIVERY                  PO BOX 4849 HOUSTON TX 77210
VECTREN ENERGY DELIVERY                  PO BOX 1423 HOUSTON TX 77251
VENTURE BANK                             721 COLLEGE ST SE LACEY WA 98503-1243
VESTAR CPT TEMPE MARKETPLACE LLC         2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
VIRGINIA AMERICAN WATER                  2223 DUKE ST ALEXANDRIA VA 22314
VIRGINIA AMERICAN WATER                  PO BOX 371880 PITTSBURGH PA 15250
VIRGINIA NATURAL GAS                     554 S INDEPENDENCE BLVD VIRGINIA BEACH VA 23452-1104
VIRGINIA NATURAL GAS                     PO BOX 70840 CHARLOTTE NC 28272
VOLUNTEER ENERGY COOP                    18359 HWY 58 N DECATUR TN 37322
VOLUNTEER ENERGY COOP                    PO BOX 22222 DECATUR TN 37322
WASTE CONNECTIONS OF TENNESSEE INC       PO BOX 535233 PITTSBURGH PA 15253-5233
WASTE MANAGEMENT OF WILMINGTON           BILL PAYMENT CENTER PO BOX 4648 CAROL STREAM IL 60197
WEGMANS FOOD MARKETS INC                 1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WELLS FARGO BANK MINNESOTA NA            NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA            AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA            6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA            6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO BANK NA                      751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO MINNESOTA NA                 CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WEST VIRGINIA AMERICAN WATER             PO BOX 371880 PITTSBURGH PA 15250
WEST VIRGINIA AMERICAN WATER             1600 PENNSYLVANIA AVE CHARLESTON WV 25302
WHITE RIVER VALLEY ELEC COOP             2449 STATE HWY 76 E BRANSON MO 65615
WHITE RIVER VALLEY ELEC COOP             PO BOX 1518 BRANSON MO 65615
WHITE TOWNSHIP HYDRANT                   950 INDIAN SPRINGS RD INDIANA PA 15701
WHITE TOWNSHIP SUPERVISORS               950 INDIAN SPRINGS RD INDIANA PA 15701
WINEMAN INVESTMENT COMPANY               27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
WITHLACOOCHEE RIVER ELEC COOP            14651 21ST ST DADE CITY FL 33523
WITHLACOOCHEE RIVER ELEC COOP            PO BOX 278 DADE CITY FL 33526
WRENTHAM VILLAGE PREMIUM OUTLETS         P O BOX 822920 TENANT ID WRE RUBYTU PHILADELPHIA PA 19182
YOUNG ELECTRIC SIGN COMPANY              1148 S 300 W SALT LAKE CITY UT 84101-3053
YOUNGSTOWN WATER DEPARTMENT              PO BOX 94612 CLEVELAND OH 44101
YOUNGSTOWN WATER DEPARTMENT              CITY HALL, 1ST FL 26 S PHELPS ST YOUNGSTOWN OH 44503




Epiq Corporate Restructuring, LLC                                                                       Page 11 OF 12
                                  RUBY TUESDAY
             Case 20-12456-JTD   Doc 65 Filed 10/08/20
                                   Service List
                                                         Page 18 of 66

Claim Name               Address Information



                  Total Creditor count 523
                                                  RUBY TUESDAY
                          Case 20-12456-JTD      Doc 65 Filed 10/08/20
                                                   Service List
                                                                                 Page 19 of 66

Claim Name                              Address Information
BANK OF AMERICA                         ATTN JEREMEY MICHAEL 9000 SOUTHSIDE BLVD JACKSONVILLE FL 32256
BOROUGH OF INDIANA                      UTILITIES DEPT 80 N 8TH ST STE 102 INDIANA PA 15701
CHEMUNG CANAL                           ATTN: CHRISTINA LOCKNER PO BOX 1522 ELMIRA NY 14902
CITRUS COUNTY UTILITIES                 3600 W SOVEREIGN PATH LECANTO FL 34461
CITRUS COUNTY UTILITIES                 PO BOX 150520 CAPE CORAL FL 33915
CITY OF LOGANVILLE                      4303 LAWRENCEVILLE RD LOGANVILLE GA 30052
CITY OF LOGANVILLE                      PO BOX 39 LOGANVILLE GA 30052
CITY OF MILLEDGEVILLE                   P O BOX 1900 MILLEDGEVILLE GA 31059
CITY OF MILLEDGEVILLE                   119 E HACOCK ST MILLEDGEVILLE GA 31061
CITY OF RALEIGH                         222 W HARGETT ST, STE 311 RALEIGH NC 27601
CITY OF RALEIGH                         PO BOX 71081 CHARLOTTE NC 28272
CROSSGATES MALL GENERAL COMPANY NEWCO   C/O THE CLINTON EXCHANGE 4 CLINTON SQUARE ATTN: MANAGEMENT DIVISION SYRACUSE
                                        NY 13202-1078
DATO FOOD GROUP RT, LLC                 ORION-NRD RUBY JV LLC PO BOX 129 ATTN DANIEL PASCALE WILLOW WILLOW SPRINGS IL
                                        60480
DOMINION ENERGY SOUTH CAROLINA          220 OPERATIONS WAY MAILCODE C222 CAYEE SC 29033
DOMINION ENERGY SOUTH CAROLINA          PO BOX 100255 COLUMBIA SC 29202
FIRST COMMONWEALTH                      ATTN: ALICIA BEINHAUER PO BOX 400 INDIANA PA 15701-0400
FIRST NATIONAL BANK OF LITCHFIELD       ATTN: CONNIE BECK ONE NORTH SHORE CENTER PITTSBURGH PA 15212
HALLSDALE POWELL UTILITY DIST           3745 CUNNINGHAM RD KNOXVILLE TN 37918
HALLSDALE POWELL UTILITY DIST           PO BOX 71449 KNOXVILLE TN 37938
JOHNSTON COUNTY PUBL UTILITIES          LAND USE CENTER 309 E MARKET ST SMITHFIELD NC 27577
JOHNSTON COUNTY PUBL UTILITIES          PO BOX 63025 CHARLOTTE NC 28263
KC WATER                                4800 EAST 63RD ST KANSAS CITY MO 64130
KC WATER                                PO BOX 807045 KANSAS CITY MO 64180
KENNEBEC WATER DISTRICT INC             6 COOL ST PO BOX 356 WATERVILLE ME 04901-5299
PARK NATIONAL BANK (CENTURY NATIONAL    ATTN: JOHN DALPONTE PO. BOX 3500 NEWARK OH 43058-9983
BANK)
PBM CAPE CORAL RT LLC                   257 CRABAPPLE RD LARRY D HART TAX COLLECTOR OF LEE COUNTY FLORIDA MANHASSET NY
                                        11030
ROBERT LEBOEUF                          ADDRESS ON FILE
RT ORLANDO INVESTMENT LLC               1665 WASHINGTON AVE 4TH FLOOR ATTN NELSON FOX STACY ELDREDGE MIAMI BEACH FL
                                        33139
THE NICHOLSON TRUST AGREEMENT           DATED OCTOBER 1,1990 DARYL NICHOLSON 26914 AVENUE 140 PORTERVILLE CA 93257
TIMES SQUARE TOWER ASSOCIATES LLC       PO BOX 415917 BOSTON MA 02241
US BANK                                 ATTN: MERANDA PAIGE P.O. BOX 1800 SAINT PAUL MI 55101-0800




                                 Total Creditor count 31




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
           Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 20 of 66



  RBY_DKT 27, 28_10-07-2020

      GOLDMAN SACHS
 SPECIALTY LENDING GROUP
2001 ROSS AVENUE, SUITE 2800
      DALLAS, TX 75201
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 21 of 66




                    EXHIBIT B
                  Case 20-12456-JTD           Doc 65       Filed 10/08/20        Page 22 of 66
                                        RTI HOLDING COMPANY, LLC
                            Case No. 20-12456 (JTD) - Electronic Mail Master Service List

                        Creditor Name                                                Email Address
AFFINITY9 REALTY LLC                                      affinity9realtyllc@gmail.com
AHGIE LLC                                                 hanoh_md@hotmail.com
ALLEN KUSHYNSKI                                           allenkushynski@gmail.com
AMNON SHREIBMAN                                           rshreibman@hotmail.com; david@thompsonburton.com
ASHBY & GEDDES, P.A.                                      gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
AVENUES MALL, LLC                                         ke4tto@aol.com
BARRY & ANGELA BURNETT FAMILY                             patrick.tuominen@bankofthewest.com
BENNETT PARTNERS, LLLP                                    mbmcpa1@comcast.net
CGI 3, L.P                                                jwachtle@san.rr.com
CROSSGATES MALL GENERAL COMPANY NEWCO                     crossgatesmaula@pyramidmg.com
DATO FOOD GROUP RT, LLC                                   danielpascale69@msn.com
DELAWARE STATE TREASURY                                   statetreasurer@state.de.us
DENNY L KAGASOFF REVOCABLE TRUST                          denny@dennykagasoff.com; scollier@weltman.com
FRENCH ASSOCIATES I LLC                                   bill.french@cushwake.com
GRAND IX VENTURES LLC                                     dvl545@yahoo.com
HAIYANG INC                                               cissy1526@gmail.com; mquan@trademarkproperties.com
HAMILTON MALL REALTY LLC                                  judy@shophamilton.com
HOLYOKE MALL COMPANY LP                                   holyokemallla@pyramidmg.com
INTERSTATE AUGUSTA PROPERTIES LLC                         accounts.payable@wsdevelopment.com
J ARTSON LLC                                              flurry@parrishsnead.com; accounting@johnsoncommercial.com
KELLEY DRYE & WARREN LLP                                  kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydyre.com; swilson@kel
KIMBERLY S GRANT                                          ksgrant14@gmail.com
LANHAM LLLP                                               lzaslow@jgllaw.com
LUSAVI PAGOSA LLC                                         matthew.mousavi@srsre.com; dstruve@nuvisionfederal.org
MACERICH DEPTFORD LLC                                     deptford@macerich.com
MARGUERITE N DUFFY                                        margueriteduffy@comcast.net
MARSHALL FAMILY TRUST DATED 2/14/2000                     marshacs@msn.com
MESA CLEMMONS LLC                                         ashedman@gmail.com
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                  rmersky@monlaw.com
MORRIS JAMES LLP                                          ckunz@morrisjames.com
MYRA C CLARK                                              ke4tto@aol.com
NATIONAL RETAIL PROPERTIES LP                             josh.lewis@nnnreit.com
NORTHEAST PROPERTIES, LLC                                 jmarshall@whiteandallen.com; bettyb@jlpnc.com
OAKDALE MALL II LLC                                       geisenberg@perkinscoie.com
OFFICE OF THE UNITED STATES TRUSTEE                       linda.richenderfer@usdoj.gov
P AND M INVESTMENT CO LLC                                 djwebb@sgrlaw.com
PAPAZIAN SHERMAN WAY LLC                                  wcplatts@att.net
PARKWAY LODGING REALTY LLC                                accounting@hotelsunlimited.com
PAUL HASTING LLP                                          justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PBM CAPE CORAL RT LLC                                     paul.pmjcoins@gmail.com
PMP PROPERTIES                                            sueann1226@aol.com; phd@bloomgroupre.com
QUADRE INVESTMENTS L.P.                                   tdillard@atclawfirm.com
ROBERT LEBOEUF                                            paddleboeuf@gmail.com
ROBERT MCCLENAGAN, JR.                                    robertmcclenagan1976@gmail.com
RT ORLANDO INVESTMENT LLC                                 mar282@yahoo.com
SECRETARY OF STATE                                        dosdoc_ftax@delaware.gov
SECURITIES & EXCHANGE COMMISSION                          secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                        bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SIMON PROPERTY GROUP                                      rtucker@simon.com
SOUTH RIDING OWNER LLC                                    kgomes@rappaportco.com; chames@magruderpc.com
SYCAMORE SPRINGS LLC                                      tstieren@aol.com
TAU SOUTH LLC                                             jsigg@realtyincome.com; notices@realtyincome.com
THE NICHOLSON TRUST AGREEMENT                             dnicholson@ocsnet.net; evin@centralcacommercial.com
TIMES SQUARE TOWER ASSOCIATES LLC                         akaplan@bostonproperties.com
VESTAR-CPT TEMPE MARKETPLACE LLC                          amanca@vestar.com
WENDOVER ZS LLC                                           hahassan35@gmail.com
ZIONSBANCORPORATION, N.A.                                 ronald.won@calbt.com


                                                     Page 1 of 2
                 Case 20-12456-JTD          Doc 65       Filed 10/08/20         Page 23 of 66
                                      RTI HOLDING COMPANY, LLC
                          Case No. 20-12456 (JTD) - Electronic Mail Master Service List

TEXAS OFFICE OF THE ATTORNEY GENERAL                    Abigail.Ryan@oag.texas.gov; Jason.Binford@oag.texas.gov
CLEARY GOTTLIEB STEEN & HAMILTON LLP                     soneal@cgsh.com
INDIANA ATTORNEY GENERAL OFFICE                          HEATHER.CROCKETT@ATG.IN.GOV


:




                                                   Page 2 of 2
                   Case 20-12456-JTD            Doc 65      Filed 10/08/20        Page 24 of 66
                                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Banks Service List

                        Creditor Name                                                Email Address
BANK OF AMERICA                                            dedicatedservice102@bankofamerica.com
BB&T                                                       chantal.gooden@bbandt.com
CALIFORNIA BANK & TRUST                                    susan.mcclaran@calbt.com
CHEMUNG CANAL                                              clockner@chemungcanal.com
FIFTH THIRD BANK                                           jacqueline.guy@53.cm
FIRST COMMONWEALTH                                         abeinhauer@fcbanking.com
FIRST NATIONAL BANK OF LITCHFIELD                          cbeck@fcbill.com
PARK NATIONAL BANK (CENTURY NATIONAL BANK)                 jdalponte@centurynationlbank.com
PINNACLE FINANCIAL PARTNERS                                wanda.davis@pnfp.com
PNC                                                        susan.gardner@pnc.com
REGIONS                                                    hannah.willis@regions.com
REGIONS/COLI TRUST                                         stuart.white@regions.com
SOUTH STATE BANK                                           ashlyn.hughes@southstatebank.com
US BANK                                                    meranda.page@usbank.com
WELLS FARGO                                                sandra.hill@wellsfargo.com




                                                      Page 1 of 1
                   Case 20-12456-JTD           Doc 65      Filed 10/08/20         Page 25 of 66
                                        RTI HOLDING COMPANY, LLC
                           Case No. 20-12456 (JTD) - Electronic Mail Insurance Service List

                     Creditor Name                                                 Email Address
AFCO CREDIT CORP                                          eryan@afco.com
HISCOX (LLOYDS)                                           hiscox.usa@hiscox.com
LLOYDS (BEAZLEY)                                          claims@beazley.com




                                                     Page 1 of 1
                   Case 20-12456-JTD           Doc 65       Filed 10/08/20        Page 26 of 66
                                          RTI HOLDING COMPANY, LLC
                            Case No. 20-12456 (JTD) - Electronic Mail UCC Lien Service List

                      Creditor Name                                                 Email Address
STRATEGIC EQUIPMENT INC                                    remittances@strategicequipment.com




                                                      Page 1 of 1
                     Case 20-12456-JTD             Doc 65       Filed 10/08/20         Page 27 of 66
                                            RTI HOLDING COMPANY, LLC
                               Case No. 20-12456 (JTD) - Electronic Mail Utilities Service List

                         Creditor Name                                                      Email Address
AMERIGAS PROPANE LP                                            fb@amerigas.com
ANNE ARUNDEL COUNTY                                            custserv@aacounty.org
ARTESIAN                                                       custserv@artesianwater.com
ATHENS UTILITIES BOARD                                         aub@aug.org
BALD EAGLE TWP AUTHORITY                                       baldeagletownship@comcast.net
BANGOR NATURAL GAS                                             info@bangorgas.com
BECKLEY SANITARY BOARD                                         customerservice@beckleysanitaryboard.org
BECKLEY WATER CO                                               info@beckleywater.com
BEDFORD REGIONAL WATER AUTH                                    customerservice@brwa.com.
BERKELEY ELECTRIC COOP INC                                     becmemberinfo@bec.coop
BETHLEHEM TOWNSHIP                                             afreda@bethlehemtownship.org
BIG FLATS WATER DEPT                                           dpw@bigflatsny.gov
BIG RAPIDS TOWNSHIP                                            supervisorstanek@bigrapidstownship.net
BOROUGH OF INDIANA                                             contac-us@indianaboro.com
CALHOUN UTILITIES                                              customerservice@calnet-ga.net
CANTON TOWNSHIP WATER DEPT                                     dian.slavens@canton-mi.org
CENTRAL FLORIDA GAS                                            shdavis@chpk.com
CHAMPION ENERGY                                                info@championenergyservices.com
CHARLES TOWN UTILITY BOARD                                     info@ctubwv.com
CHARLESTON WATER SYSTEM                                        customerservice@charlestoncpw.com
CHESTERFIELD COUNTY                                            utilities@chesterfield.gov
CITRUS COUNTY UTILITIES                                        waterresources@citrusbocc.com
CITY OF ALCOA UTILITIES                                        electric@cityofalcoa-tn.gov
CITY OF ALEXANDER CITY                                         lynn.miller@alexandercityal.gov
CITY OF AMERICUS                                               businesslicense@americusga.gov
CITY OF ANGOLA UTILITIES                                       clerktreasurer@angolain.org
CITY OF ASHEVILLE                                              dmelton@ashevillenc.gov
CITY OF BARTOW                                                 customerservice@cityofbartow.net
CITY OF BRANSON UTILITIES                                      mray@bransonmo.gov
CITY OF BREWER                                                 water-dept@brewermaine.gov
CITY OF BRIDGEPORT                                             lauren.mcbennettmappa@bridgeportct.gov
CITY OF CAMBRIDGE UTILITIES                                    camb-utilities@cambridgeoh.org
CITY OF CARROLLTON                                             broberts@carrollton-ga.gov
CITY OF CHARLOTTE                                              utilbill@charlottenc.gov; anicholson@charlottenc.gov
CITY OF CLERMONT                                               dekas@clermontfl.org
CITY OF CLINTON                                                utilitybilling@cityofclintonnc.com
CITY OF COCOA                                                  utildept@cocoafl.org
CITY OF COLUMBIA                                               customercare@columbiasc.gov
CITY OF CONCORD                                                ellisonr@concordnc.gov
CITY OF CROSSVILLE                                             info@crossvilletn.gov
CITY OF DIBERVILLE                                             tburrows@diberville.ms.us
CITY OF DOUGLAS                                                wbolder@cityofdouglas.com
CITY OF EAST POINT                                             water_sewer@eastpointcity.org
CITY OF FESTUS                                                 utilitybilling@cityoffestus.org
CITY OF FRUITLAND                                              cityhall@cityoffruitland.com
CITY OF HENDERSON                                              aperkinson@ci.henderson.nc.us
CITY OF HOPEWELL                                               srrobinson@hopewellva.gov
CITY OF KINGSLAND                                              bcoleman@kingslandgeorgia.com
CITY OF KINSTON                                                utilities.dispatch@ci.kinston.nc.us
CITY OF LAKE CITY                                              customer.service@lcfla.com
CITY OF LANCASTER PA                                           info@cityoflancasterpa.com
CITY OF LEBANON AUTHORITY                                      lcooley@lebanonauthority.org
CITY OF LEBANON TN                                             clayton@lebanontn.org
CITY OF LEWISBURG                                              sbeatty@lewisburg-wv.com
CITY OF LOGANVILLE                                             info@longanville-ga.gov
CITY OF LUMBERTON                                              rarmstrong@ci.lumberton.nc.us
CITY OF LUMBERTON                                              rarmstrong@ci.lumberton.nc.us


                                                         Page 1 of 4
                  Case 20-12456-JTD            Doc 65       Filed 10/08/20        Page 28 of 66
                                        RTI HOLDING COMPANY, LLC
                           Case No. 20-12456 (JTD) - Electronic Mail Utilities Service List

CITY OF MEBANE                                             info@cityofmebane.com
CITY OF MILFORD                                            msvaby@milford-de.gov
CITY OF MILLEDGEVILLE                                      fcummings@milledgevillepd.com
CITY OF MILTON                                             publicworks@mymiltonflorida.com
CITY OF MOUNT VERNON                                       waterclkaccting@mountvernonohio.org
CITY OF N CANTON PUBLIC UTIL                               utilities@northcantonohio.gov
CITY OF NEW BERN PAYMENTS                                  bauschardc@newbernnc.gov
CITY OF NICEVILLE                                          publicworks@niceville.org
CITY OF NORTH AUGUSTA                                      chendrix@northaugusta.net
CITY OF OLDSMAR                                            utilitybilling@myoldsmar.com
CITY OF PEARL                                              city@cityofpearl.com
CITY OF PENSACOLA                                          dowens@cityofpensacola.com
CITY OF PHILADELPHIA                                       wrbhelpdesk@phila.gov
CITY OF POCOMOKE CITY                                      bill@pocomokemd.gov
CITY OF POOLER                                             jbashlor@pooler-ga.gov
CITY OF RALEIGH                                            publicutilitlyinfo@raleighnc.gov
CITY OF SANFORD                                            waterdept@sanfordnc.net
CITY OF SHELBY                                             sam.clark@cityofshelby.com
CITY OF ST PETERS                                          utilityrequests@stpetersmo.net
CITY OF ST ROBERT                                          fnorris@saintrobert.com
CITY OF STATESBORO                                         public.utilities@statesboroga.gov
CITY OF STREETSBORO WATER                                  lhartman@cityofstreetsboro.com
CITY OF TALLAHASSEE                                        contactus@talgov.com
CITY OF THOMASVILLE                                        webmaster@rose.net
CITY OF TIFTON                                             customerservice@tifton.net
CITY OF TROY                                               waterdepartment@troymi.gov
CITY OF VIDALIA                                            ubclerk1@vidaliaga.gov
CITY OF WALTERBORO                                         tmays@walterborosc.org
CITY OF WARNER ROBINS                                      mwalters@wrga.gov
CITY OF WARSAW WSTEWTR PAYMENT                             rjenkins@warsaw.in.gov
CITY OF WAYCROSS                                           jsmart@waycrossga.com
CITY OF WEST COLUMBIA                                      tcunningham@westcolumbiasc.gov
CITY OF WINDER                                             customer.service@cityofwinder.com
CITY UTILITIES                                             humanresources@cityutilities.net
CITY UTILITIES OF SPRINGFIELD                              humanresources@cityutilities.net
CLARKSVILLE GAS & WATER                                    gasandwater@cityofclarksville.com
COAST EPA                                                  call@coastepa.com
COAST EPA                                                  call@coastepa.com
COLQUITT ELECTRIC MBRSP CORP                               customerservice@colquittemc.com
COLUMBIA COUNTY WATER                                      jchannell@columbiacountyga.gov
COLUMBIA POWER & WATER SYSTEMS                             csr@cpws.com
COLUMBUS WATER WORKS                                       customerservice@cwwga.org
CONSTELLATION NEWENERGY GAS DV                             bradley.burton@constellation.com
CONSTELLATION NEWENERGY INC                                bradley.burton@constellation.com
CONSUMERS ENERGY                                           info@cmsenergy.com
CORPORATE SERVICES CONSULTANTS                             info@csc.com
CRAVEN COUNTY WATER                                        agerard@cravencountync.gov
CROMWELL FIRE DIST-WATER DIV                               lbrow@cromwellfd.com
DANDRIDGE WATER MGMT FACILITY                              water@dandridgetn.gov
DEKALB COUNTY FINANCE                                      ypayo@dekalbcountyga.gov
DICKSON ELECTRIC SYSTEM                                    descustomerservice@dicksonelectric.com

DIRECT ENERGY BUSINESS                                     alvin.barthe@directenergy.com; businessinfo@directenergy.com
DOMINION ENERGY OHIO                                       ohiobankruptcy@dom.com
DOMINION ENERGY SOUTH CAROLINA                             janet.reyes@dominioenergy.com
DOMINION ENERGY WEST VIRGINIA                              ach@domenergy.com
DOUGLASVILLE DOUGLAS COUNTY                                askwsa@ddcwsa.com
EASTON SUBURBAN WATER AUTH                                 info@eswater.net


                                                     Page 2 of 4
                   Case 20-12456-JTD             Doc 65       Filed 10/08/20         Page 29 of 66
                                          RTI HOLDING COMPANY, LLC
                             Case No. 20-12456 (JTD) - Electronic Mail Utilities Service List

EASTON UTILITIES                                             info@eastonutilities.com
ELIZABETHTOWN GAS                                            correspondenceetg@sjindustries.com
ELIZABETHTOWN UTILITES                                       kim.compton@elizabethtownky.gov
ELK RIVER PUBLIC UTILITY DIST                                contact@erpud.com
ELLIJAY GILMER CO WTR SWR AUTH                               egcwsadir@egcwsa.com
EMERALD COAST UTILITIES AUTH                                 customer.service@ecua.fl.gov
ENTERPRISE WATER WORKS BOARD                                 jbankston@enterpriseal.gov
ERIE COUNTY WATER AUTHORITY                                  questionscomments@ecwa.org
EVERSOURCE                                                   kathleen.berry@eversource.com
FAYETTEVILLE PBLC WRKS COMMSSN                               customer.service@faypwc.com
FPL                                                          teresita.salgado@fpl.com
FPL ENERGY SERVICES                                          teresita.salgado@fpl.com
GETTYSBURG MUNICIPAL AUTHORITY                               mguise@gettysburgma.com
GLOUCESTER CNTY UTL DEPT                                     jdawson@gloucesterva.info
GREATER CINCINNATI WATER WORKS                               help@mygcww.org
GREENBRIER PSD NO 1                                          greenbrierpsd1@gmail.com
GREENLEAF COMPACTION INC                                     billing@greenleafcompaction.com
GREYSTONE POWER CORP                                         memberservices@greystonepower.com
HALLSDALE POWELL UTILITY DIST                                customer.service@hpud.org
HANOVER COUNTY                                               publicutilities@hanovercounty.gov
HARDIN CO WATER DIST 2                                       customercare@hcwd2.org
HARRIMAN UTILITY BOARD                                       info@hub-tn.com
HENDERSON COUNTY                                             rcox@hendersoncountync.gov
HMSC                                                         hmscoop@verizon.net
HRSD                                                         ask@hrsd.com
HRUBS                                                        accountspayable@hrsd.com
IGS ENERGY                                                   customersupport@igs.com
INDIAN RIVER COUNTY UTILITIES                                ircucustomerinquiry@ircgov.com
INDIANA AMERICAN WATER                                       shannon.ferguson@amwater.com
JACKSON COUNTY UTILITIES                                     info@jacksoncountyfl.com
JEWETT CITY WATER CO                                         jcwc2963@sbcglobal.net
JOHNSTON COUNTY PUBL UTILITIES                               webbstaff@johnstonnc.com
KC WATER                                                     water.customerservice@kcmo.org
KENNEBEC WATER DISTRICT INC                                  kennebecwater@prexar.com
KETER ENVIRONMENTAL SERVICES INC                             remittances@keteres.com
LAKE APOPKA NATURAL GAS DIST                                 custsvc@langd.org
LAVALE SANITARY COMMISSION                                   info@lavalesanitary.com
LEE COUNTY UTILITIES                                         utilities@leegov.com
LIBERTY WATER CO                                             customerservicedept@libertyutilities.com
LINCOLN ELECTRIC SYSTEM                                      customerservice@les.com
LITTLE OCMULGEE                                              loemc@loemc.com
MANATEE CO UTILITIES DEPT                                    utilitiescustomerservice@mymanatee.org
MARIETTA POWER WATER                                         thepower@mariettaga.gov
METROPOLITAN KNOXVLL ARPT AUTH                               info@tys.org
MIAMI DADE WATER SEWER DEPT                                  311@miamidade.gov
MIDWAY WATER SYSTEM INC                                      info@midwaywater.com
MISSOURI AMERICAN WATER                                      president.moaw@amwater.com
MOBILE AREA WATER & SWR SYSTEM                               cs.info@mawss.com
MON POWER                                                    bankruptcy@firstenergycorp.com
MORGANTOWN UTILITY BOARD                                     mubmail@mub.org
MORRISTOWN UTILITY COMMISSION                                customerservice@musfiber.net
MUNICIPAL LIGHT & WATER                                      info@ci.north-platte.ne.us
NATIONAL GRID                                                apbankruptcy@nationalgrid.com
NEW YORK STATE ELEC & GAS CORP                               custserv@nyseg.com
NEWPORT UTILITIES                                            customerservice@nuconnect.com
NIPSCO                                                       customerservice@newportutilities.com
OHIO EDISON                                                  bankruptcy@firstenergycorp.com
OKALOOSA COUNTY WATER & SEWER                                waterinfo@myokaloosa.com


                                                       Page 3 of 4
                 Case 20-12456-JTD            Doc 65       Filed 10/08/20        Page 30 of 66
                                       RTI HOLDING COMPANY, LLC
                          Case No. 20-12456 (JTD) - Electronic Mail Utilities Service List

OKALOOSA GAS DISTRICT                                     esupport@okaloosagas.com
PASCO COUNTY UTILITIES SRV BRN                            utilcustserv@pascocountyfl.net
PAULDING COUNTY WATER SYSTEM                              pcwater@paulding.gov
PEA RIDGE PUBLIC SERVICE DIST                             customerservice@pearidgepsd.com
PENN POWER                                                bankruptcy@firstenergycorp.com
PENNSYLVANIA AMERICAN WATER                               melanie.horvath@amwater.com
PEOPLES WATER SVC CO OF FLORID                            customerservice@peopleswaterservice.com
PHILADELPHIA GAS WORKS                                    feedback@pgworks.com
PIEDMONT NATURAL GAS                                      lashawnda.freeman@duke-energy.com
PLYMOUTH TOWNSHIP                                         plymouth@plymouthtownship.org
POTOMAC EDISON                                            bankruptcy@firstenergycorp.com
PSE&G CO                                                  pseg-baandr@pseg.com
REPUBLIC SERVICES INC                                     efts@republicservices.com
ROCKBRIDGE CO PUBLIC SVC AUTH                             malexander@rockbridgecountyva.gov
SANTEE COOPER                                             customercare@santeecooper.com
SCE&G                                                     janet.reyes@scana.com
SCHUYLKILL CO MUNICIPAL AUTH                              info@scmawater.com
SCHUYLKILL CO MUNICIPAL AUTH                              info@scmawater.com
SCOTTSBORO WATER SEWER & GAS                              jimmy@scottsboro.org
SEBRING GAS SYSTEM INC                                    rmelendy@floridasbestgas.com
SHENANDOAH VALLEY ELEC COOP                               netmetering@svec.coop
SHREWSBURY BOROUGH                                        email@shrewsburyborough.org
SINGING RIVER ELECTRIC COOP                               contactus@singingriver.com
SOUTHEAST GAS                                             ceo@southeastgas.com
SPECTRA RECYCLING INC                                     sdixon@spectrausa.com
SPIRE                                                     jatona.cody@spireenergy.com
SPRAGUE OPERATING RESOURCES                               customercare@spragueenergy.com
ST JOHNS COUNTY UTILITY DEPT                              info@sjcfl.us
SUEZ WATER PENNSYLVANIA                                   renee.twardzik@suez.com
SUMMIT NATURAL GAS OF MISSOURI                            customerservice@summitnaturalgas.com
THE YORK WATER CO                                         customer.service@yorkwater.com
TIGER INC                                                 billing@tigernaturalgas.com
TOWN OF AMSTERDAM WATER DEPT                              lhughes@townofamsterdam.org
TOWN OF ANMOORE                                           townclerk@anmoorewv.com
TOWN OF BEDFORD VIRGINIA                                  billing@bedfordva.gov
TOWN OF CULPEPER                                          hkartel@culpeperva.gov
TOWN OF DEWITT WATER DISTRICT                             water@townofdewitt.com
TOWN OF EDINBURGH MUNIC UTIL                              ckittle@edinburgh.in.us
TOWN OF HEMPSTEAD DEPT OF WTR                             webmaster@hempsteadny.gov
TOWN OF LEXINGTON                                         sgossett@lexsc.com
TOWN OF SPRING LAKE                                       gtucker@spring-lake.org
TRMUA                                                     nfraas@tomsrivermua.org
UGI ENERGY SERVICES LLC                                   smengel@ugies.com
UGI NORTH                                                 manderson3@ugi.com
UGI SOUTH                                                 manderson3@ugi.com
UGI UTILITIES INC                                         manderson3@ugi.com
VCSA                                                      richard.baier@districtgov.org
VIRGINIA NATURAL GAS                                      bdcohen@southernco.com
WASHINGTON GAS                                            customersupport@washgas.com
WASTEWATER MANAGEMENT DIVISION                            edi.marketing@wastewater.com
WATER AUTH OF DICKSON COUNTY                              info@wadc.us
WINCHESTER PUBLIC UTILITIES                               finance@winchesterva.gov
WSSC                                                      custserv@wsscwater.com
XCEL ENERGY                                               katie.miller@xcelenergy.com
YORK COUNTY NATURAL GAS AUTH                              customer.care@ycnga.com




                                                    Page 4 of 4
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 31 of 66




                    EXHIBIT C
              Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 32 of 66
                           RTI HOLDING COMPANY, LLC
                  Case No. 20-12456 (JTD) - Facsimile Master Service List
                       Creditor Name                               Fax
ASHBY & GEDDES, P.A.                                  302-654-2067
DENNY L KAGASOFF REVOCABLE TRUST                      312-782-4201
J ARTSON LLC                                          540-899-6394; 540-371-5651
KELLEY DRYE & WARREN LLP                              212-808-7897
MONZACK MERSKY BROWDER and HOCHMAN, P.A.              302-656-2769
NORTHEAST PROPERTIES, LLC                             252-527-8128
PAUL HASTINGS LLP                                     213-996-3151
SIMON PROPERTY GROUP                                  317-263-7901
THE STATE OF TEXAS                                    512-936-1409




                                       Page 1 of 1
               Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 33 of 66
                             RTI HOLDING COMPANY, LLC
                    Case No. 20-12456 (JTD) - Facsimile Banks Service List
                        Creditor Name                       Fax
BANK OF AMERICA                                        904-312-5904
BB&T                                                   866-530-9558
CALIFORNIA BANK & TRUST                                855-517-8288
CHEMUNG CANAL                                          607-739-0373
FIFTH THIRD BANK                                       513-534-6093
FIRST COMMONWEALTH                                     412-690-2215
FIRST NATIONAL BANK OF LITCHFIELD                      217-324-2613
PARK NATIONAL BANK (CENTURY NATIONAL BANK)             740-455-7305
PINNACLE FINANCIAL PARTNERS                            865-766-3065
PNC                                                    502-581-2470
REGIONS                                                865-521-5352
REGIONS/COLI TRUST                                     205-326-7767
SOUTH STATE BANK                                       843-549-7152
US BANK                                                866-329-7770
WELLS FARGO                                            877-302-5135




                                         Page 1 of 1
                Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 34 of 66
                              RTI HOLDING COMPANY, LLC
                   Case No. 20-12456 (JTD) - Facsimile Insurance Service List
                       Creditor Name                          Fax
HISCOX (LLOYDS)                                          212-922-9652
LLOYDS (BEAZLEY)                                         860-679-0247
NATIONAL UNION FIRE INSURANCE                            412-288-2160




                                         Page 1 of 1
              Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 35 of 66
                            RTI HOLDING COMPANY, LLC
                  Case No. 20-12456 (JTD) - Facsimile Utilities Service List
             Creditor Name            Fax
ALABAMA POWER CO                 205-257-2176
AMEREN ILLINOIS                  877-263-7369
AMEREN MISSOURI                  877-263-7369
APPALACHIAN POWER                304-562-4579
APPALACHIAN POWER                304-562-4579
BALD EAGLE TWP AUTHORITY         570-726-3067
BCWSA                            267-200-0324
BECKLEY SANITARY BOARD           304-256-1793
BECKLEY WATER CO                 304-255-5134
BETHLEHEM TOWNSHIP               610-814-6408
BGE                              410-333-6844
BIG FLATS WATER DEPT             607-562-7063
BIG RAPIDS TOWNSHIP              231-796-2533
BOROUGH OF INDIANA               724-463-4177
BOROUGH OF SOMERSET              814-445-3881
CALHOUN UTILITIES                706-602-5560
CANTON TOWNSHIP WATER DEPT       734-394-5239
CAPE FEAR PUBLIC UTILITY AUTH    910-332-6352
CENTERPOINT ENERGY               713-207-9214
CENTRAL FLORIDA GAS              302-734-6750
CHEMUNG COUNTY SEWER DISTRICTS   607-732-1762
CHESAPEAKE UTILITIES             302-744-2223
CHESTERFIELD COUNTY              804-751-4607
CITRUS COUNTY UTILITIES          352-527-7644
CITY OF ALCOA UTILITIES          865-380-4797
CITY OF ANGOLA UTILITIES         260-665-9164
CITY OF ASHEVILLE                828-259-5965
CITY OF BIG RAPIDS               231-592-4059
CITY OF CARROLLTON               770-830-2043
CITY OF CLEARWATER               727-562-4052
CITY OF CLEMSON                  864-653-2076
CITY OF CLERMONT                 352-241-8454
CITY OF CLINTON                  910-592-0221
CITY OF COLUMBIA                 803-773-8219
CITY OF CROSSVILLE               931-484-7713
CITY OF DOUGLAS                  912-389-7079
CITY OF DUBLIN                   478-277-5013
CITY OF EDEN                     336-623-4041
CITY OF FLORENCE                 843-665-3110
CITY OF FRUITLAND                410-548-4354
CITY OF HENDERSON                252-431-0124
CITY OF HINESVILLE               912-369-2658
CITY OF KINGSLAND                912-739-8008
CITY OF KINSTON                  252-939-3128
CITY OF LAKE CITY                386-719-5837
CITY OF LANCASTER PA             717-291-4722

                                        Page 1 of 5
              Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 36 of 66
                            RTI HOLDING COMPANY, LLC
                  Case No. 20-12456 (JTD) - Facsimile Utilities Service List
CITY OF LAWRENCEVILLE            770-963-9239
CITY OF LEBANON TN               615-443-6319
CITY OF LENOIR                   828-394-1072
CITY OF LEWISBURG                304-645-2194
CITY OF LITCHFIELD               217-324-5619
CITY OF LUMBERTON                910-671-3884
CITY OF MILFORD                  302-422-1117
CITY OF MILLEDGEVILLE            478-414-4011
CITY OF MILTON                   850-983-5415
CITY OF MOSS POINT               228-474-4520
CITY OF NICEVILLE                850-279-4897
CITY OF NORTH AUGUSTA            803-441-4189
CITY OF OLDSMAR                  813-854-3121
CITY OF OSWEGO                   228-474-4520
CITY OF PEARL                    601-932-3568
CITY OF PENSACOLA                850-595-1012
CITY OF POCOMOKE CITY            410-957-0939
CITY OF ROCK HILL                803-329-5616
CITY OF SANFORD                  919-775-5084
CITY OF SAVANNAH                 912-650-7892
CITY OF SEBRING                  863-471-5148
CITY OF SHELBY                   704-484-6879
CITY OF ST ROBERT                636-216-6074
CITY OF STREETSBORO WATER        234-284-8330
CITY OF TIFTON                   229-556-7424
CITY OF VIDALIA                  912-537-7708
CITY OF WALTERBORO               843-549-9795
CITY OF WARNER ROBINS            478-292-1957
CITY OF WARSAW WSTEWTR PAYMENT   574-267-6885
CITY OF WINTER HAVEN             863-298-5499
CITY OF ZEPHYRHILLS              813-780-0613
CLAY ELECTRIC COOP INC           352-473-1403
COLQUITT ELECTRIC MBRSP CORP     229-985-6705
COLUMBIA GAS OF MARYLAND         240-420-6648
COLUMBIA GAS OF OHIO             614-460-6455
COLUMBIA POWER & WATER SYSTEMS   931-388-5287
COLUMBUS WATER WORKS             706-494-5223
CONSUMERS ENERGY                 800-363-4806
CRAB ORCHARD-MACARTHUR PUB SVC   304-252-6220
CRAVEN COUNTY WATER              252-636-4985
CROMWELL FIRE DIST-WATER DIV     860-632-0413
DANDRIDGE WATER MGMT FACILITY    865-397-7418
DAYTON POWER & LIGHT CO          937-642-0129
DEAD RIVER CO                    207-990-0828
DEKALB COUNTY FINANCE            404-371-2679
DENVER WATER                     303-446-3500
DICKSON ELECTRIC SYSTEM          615-446-7111

                                        Page 2 of 5
               Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 37 of 66
                             RTI HOLDING COMPANY, LLC
                   Case No. 20-12456 (JTD) - Facsimile Utilities Service List
DOUGLASVILLE DOUGLAS COUNTY       678-631-1515
EASTON SUBURBAN WATER AUTH        610-258-7780
ELIZABETHTOWN GAS                 908-845-0370
ELIZABETHTOWN UTILITES            270-735-1204
ELK RIVER PUBLIC UTILITY DIST     931-455-3187
ELLIJAY GILMER CO WTR SWR AUTH    706-636-2210
ERIE COUNTY WATER AUTHORITY       716-849-8467
FAYETTEVILLE PBLC WRKS COMMSSN    910-483-5402
FLORIDA PUBLIC UTILITIES          855-212-5011
FORT HILL NATURAL GAS AUTH        864-859-3584
FPL                               561-697-8000
FRANKLIN TWP DEPT OF WTR UTILI    732-249-7810
FREDERICK COUNTY MARYLAND         301-600-2998
GETTYSBURG MUNICIPAL AUTHORITY    717-334-0733
GLOUCESTER CNTY UTL DEPT          804-693-4664
GREATER DICKSON GAS AUTHORITY     615-441-2845
GREATER POTTSVILLE SEWER AUTH     570-622-3815
GREENBRIER PSD NO 1               304-201-1694
GREENVILLE UTILITIES COMMISSN     252-329-2172
GREYSTONE POWER CORP              770-370-2048
HALLSDALE POWELL UTILITY DIST     865-922-8428
HARDIN CO WATER DIST 2            270-737-2301
HARING TOWNSHIP                   231-775-8830
HENDERSON COUNTY                  828-697-4569
HERNANDO CNTY UTILITIES DEPT      352-754-4167
HUNTSVILLE UTILITIES              888-884-5329
INDIAN RIVER COUNTY UTILITIES     772-770-5318
INDIANAPOLIS POWER & LIGHT CO     317-261-8222
JCP&L                             610-939-8670
JEFFERSON COCKE CO UTIL DIST      423-623-1784
JEWETT CITY WATER CO              860-749-5381
JOHNSTON COUNTY PUBL UTILITIES    919-934-7174
KCP&L                             816-556-2992
KENNEBEC WATER DISTRICT INC       207-861-8964
LAKE APOPKA NATURAL GAS DIST      407-886-6277
LAVALE SANITARY COMMISSION        301-729-4730
LENOIR CITY UTILITIES BOARD       865-988-9696
LINCOLN WATER & WSTWTR SYSTEM     402-441-7765
LOWER BUCKS CNTY JOINT            215-945-7281
METRO WATER SERVICES              615-862-4929
MIAMI DADE WATER SEWER DEPT       305-665-7488
MIDDLE TENNESSEE EMC              615-459-5261
MIDDLE TENNESSEE NATURAL GAS      615-597-6331
MIDWAY WATER SYSTEM INC           850-932-5612
MOBILE AREA WATER & SWR SYSTEM    251-281-2191
MORGANTOWN UTILITY BOARD          304-292-1526
MORGANTOWN UTILITY BOARD          304-292-1526

                                         Page 3 of 5
              Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 38 of 66
                            RTI HOLDING COMPANY, LLC
                  Case No. 20-12456 (JTD) - Facsimile Utilities Service List
MOUNT LAUREL TWP MUA             856-866-1092
MUNICIPAL LIGHT & WATER          308-535-6748
NEW YORK STATE ELEC & GAS CORP   800-827-5947
NEWPORT UTILITIES                423-623-5767
NIPSCO                           866-248-7296
NOLIN RURAL ELEC COOP CORP       270-982-3120
OKALOOSA COUNTY WATER & SEWER    850-651-7747
PACE WATER SYSTEMS INC           850-994-6920
PALM BEACH COUNTY WTR UTIL DPT   561-740-4634
PAULDING COUNTY WATER SYSTEM     770-222-6867
PEA RIDGE PUBLIC SERVICE DIST    304-736-4954
PENNSYLVANIA AMERICAN WATER      618-433-4677
PEOPLES WATER SVC CO OF FLORID   850-456-1010
PORTAGE CO WATER RESOURCES       330-297-3689
PSNC ENERGY                      828-670-3513
PUEBLO BOARD OF WATERWORKS       719-584-0222
ROANOKE RAPIDS SANITARY DIST     252-537-3064
ROCKBRIDGE CO PUBLIC SVC AUTH    540-463-3126
SANTEE COOPER                    843-347-3802
SCHUYLKILL CO MUNICIPAL AUTH     570-622-8248
SCHUYLKILL CO MUNICIPAL AUTH     570-622-8248
SCOTTSBORO ELEC POWER BOARD      256-574-5085
SCOTTSBORO WATER SEWER & GAS     256-574-1965
SEBRING GAS SYSTEM INC           866-774-9149
SHEFFIELD VILLAGE WATER DEPT     440-949-6341
SHENANDOAH VALLEY ELEC COOP      540-432-3014
SHREWSBURY BOROUGH               717-227-0032
SINGING RIVER ELECTRIC COOP      601-947-6548
SPECTRA RECYCLING INC            865-970-2074
ST JOHNS COUNTY UTILITY DEPT     904-209-2718
STARK CO METROPOLTN SEWER DIST   330-451-7906
SUBURBAN WATER AUTHORITY         570-726-7389
SUMMIT NATURAL GAS OF MISSOURI   417-239-1554
SWATARA TOWNSHIP AUTHORITY       717-564-5895
TAUNTON WATER DIVISION           508-821-1007
THE YORK WATER CO                717-845-3792
THE YORK WATER CO                717-845-3792
TIGER INC                        918-491-6659
TOWN OF AMSTERDAM WATER DEPT     518-843-6136
TOWN OF ANMOORE                  304-622-5245
TOWN OF BEDFORD VIRGINIA         540-587-6143
TOWN OF CHRISTIANSBURG           540-382-7338
TOWN OF CULPEPER                 540-829-8239
TOWN OF DEWITT WATER DISTRICT    315-449-0620
TOWN OF EDINBURGH MUNIC UTIL     812-526-3542
TOWN OF LEESBURG VIRGINIA        703-771-2799
TOWN OF LEXINGTON                803-359-4460

                                        Page 4 of 5
              Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 39 of 66
                            RTI HOLDING COMPANY, LLC
                  Case No. 20-12456 (JTD) - Facsimile Utilities Service List
TOWN OF SPRING LAKE              910-436-1433
TOWN OF WALLKILL                 845-342-6255
TRMUA                            732-244-4691
UGI ENERGY SERVICES LLC          610-373-7999
VCSA                             352-753-6430
VOLUNTEER ENERGY COOP            423-334-7002
WATER AUTH OF DICKSON COUNTY     615-441-9987
WEST VIRGINIA AMERICAN WATER     304-340-2076
WHITE TOWNSHIP HYDRANT           724-463-0705
WHITE TOWNSHIP SUPERVISORS       724-463-0705
WINCHESTER PUBLIC UTILITIES      540-722-3409
WSSC                             301-206-4001
YORK COUNTY NATURAL GAS AUTH     803-323-5395
YOUNGSTOWN WATER DEPARTMENT      330-742-8751




                                        Page 5 of 5
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 40 of 66




                    EXHIBIT D
                  Case 20-12456-JTD           Doc 65       Filed 10/08/20        Page 41 of 66
                                        RTI HOLDING COMPANY, LLC
                            Case No. 20-12456 (JTD) - Electronic Mail Master Service List

                        Creditor Name                                                Email Address
AFFINITY9 REALTY LLC                                      affinity9realtyllc@gmail.com
AHGIE LLC                                                 hanoh_md@hotmail.com
ALLEN KUSHYNSKI                                           allenkushynski@gmail.com
AMNON SHREIBMAN                                           rshreibman@hotmail.com; david@thompsonburton.com
ASHBY & GEDDES, P.A.                                      gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
AVENUES MALL, LLC                                         ke4tto@aol.com
BARRY & ANGELA BURNETT FAMILY                             patrick.tuominen@bankofthewest.com
BENNETT PARTNERS, LLLP                                    mbmcpa1@comcast.net
CGI 3, L.P                                                jwachtle@san.rr.com
CROSSGATES MALL GENERAL COMPANY NEWCO                     crossgatesmaula@pyramidmg.com
DATO FOOD GROUP RT, LLC                                   danielpascale69@msn.com
DELAWARE STATE TREASURY                                   statetreasurer@state.de.us
DENNY L KAGASOFF REVOCABLE TRUST                          denny@dennykagasoff.com; scollier@weltman.com
FRENCH ASSOCIATES I LLC                                   bill.french@cushwake.com
GRAND IX VENTURES LLC                                     dvl545@yahoo.com
HAIYANG INC                                               cissy1526@gmail.com; mquan@trademarkproperties.com
HAMILTON MALL REALTY LLC                                  judy@shophamilton.com
HOLYOKE MALL COMPANY LP                                   holyokemallla@pyramidmg.com
INTERSTATE AUGUSTA PROPERTIES LLC                         accounts.payable@wsdevelopment.com
J ARTSON LLC                                              flurry@parrishsnead.com; accounting@johnsoncommercial.com
KELLEY DRYE & WARREN LLP                                  kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydyre.com; swilson@kel
KIMBERLY S GRANT                                          ksgrant14@gmail.com
LANHAM LLLP                                               lzaslow@jgllaw.com
LUSAVI PAGOSA LLC                                         matthew.mousavi@srsre.com; dstruve@nuvisionfederal.org
MACERICH DEPTFORD LLC                                     deptford@macerich.com
MARGUERITE N DUFFY                                        margueriteduffy@comcast.net
MARSHALL FAMILY TRUST DATED 2/14/2000                     marshacs@msn.com
MESA CLEMMONS LLC                                         ashedman@gmail.com
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                  rmersky@monlaw.com
MORRIS JAMES LLP                                          ckunz@morrisjames.com
MYRA C CLARK                                              ke4tto@aol.com
NATIONAL RETAIL PROPERTIES LP                             josh.lewis@nnnreit.com
NORTHEAST PROPERTIES, LLC                                 jmarshall@whiteandallen.com; bettyb@jlpnc.com
OAKDALE MALL II LLC                                       geisenberg@perkinscoie.com
OFFICE OF THE UNITED STATES TRUSTEE                       linda.richenderfer@usdoj.gov
P AND M INVESTMENT CO LLC                                 djwebb@sgrlaw.com
PAPAZIAN SHERMAN WAY LLC                                  wcplatts@att.net
PARKWAY LODGING REALTY LLC                                accounting@hotelsunlimited.com
PAUL HASTING LLP                                          justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PBM CAPE CORAL RT LLC                                     paul.pmjcoins@gmail.com
PMP PROPERTIES                                            sueann1226@aol.com; phd@bloomgroupre.com
QUADRE INVESTMENTS L.P.                                   tdillard@atclawfirm.com
ROBERT LEBOEUF                                            paddleboeuf@gmail.com
ROBERT MCCLENAGAN, JR.                                    robertmcclenagan1976@gmail.com
RT ORLANDO INVESTMENT LLC                                 mar282@yahoo.com
SECRETARY OF STATE                                        dosdoc_ftax@delaware.gov
SECURITIES & EXCHANGE COMMISSION                          secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                        bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SIMON PROPERTY GROUP                                      rtucker@simon.com
SOUTH RIDING OWNER LLC                                    kgomes@rappaportco.com; chames@magruderpc.com
SYCAMORE SPRINGS LLC                                      tstieren@aol.com
TAU SOUTH LLC                                             jsigg@realtyincome.com; notices@realtyincome.com
THE NICHOLSON TRUST AGREEMENT                             dnicholson@ocsnet.net; evin@centralcacommercial.com
TIMES SQUARE TOWER ASSOCIATES LLC                         akaplan@bostonproperties.com
VESTAR-CPT TEMPE MARKETPLACE LLC                          amanca@vestar.com
WENDOVER ZS LLC                                           hahassan35@gmail.com
ZIONSBANCORPORATION, N.A.                                 ronald.won@calbt.com


                                                     Page 1 of 2
                   Case 20-12456-JTD            Doc 65       Filed 10/08/20         Page 42 of 66
                                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Master Service List

TEXAS OFFICE OF THE ATTORNEY GENERAL                        Abigail.Ryan@oag.texas.gov; Jason.Binford@oag.texas.gov
CLEARY GOTTLIEB STEEN & HAMILTON LLP                        soneal@cgsh.com
INDIANA ATTORNEY GENERAL OFFICE                              HEATHER.CROCKETT@ATG.IN.GOV




                                                       Page 2 of 2
                   Case 20-12456-JTD            Doc 65      Filed 10/08/20        Page 43 of 66
                                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Banks Service List

                        Creditor Name                                                Email Address
BANK OF AMERICA                                            dedicatedservice102@bankofamerica.com
BB&T                                                       chantal.gooden@bbandt.com
CALIFORNIA BANK & TRUST                                    susan.mcclaran@calbt.com
CHEMUNG CANAL                                              clockner@chemungcanal.com
FIFTH THIRD BANK                                           jacqueline.guy@53.cm
FIRST COMMONWEALTH                                         abeinhauer@fcbanking.com
FIRST NATIONAL BANK OF LITCHFIELD                          cbeck@fcbill.com
PARK NATIONAL BANK (CENTURY NATIONAL BANK)                 jdalponte@centurynationlbank.com
PINNACLE FINANCIAL PARTNERS                                wanda.davis@pnfp.com
PNC                                                        susan.gardner@pnc.com
REGIONS                                                    hannah.willis@regions.com
REGIONS/COLI TRUST                                         stuart.white@regions.com
SOUTH STATE BANK                                           ashlyn.hughes@southstatebank.com
US BANK                                                    meranda.page@usbank.com
WELLS FARGO                                                sandra.hill@wellsfargo.com




                                                      Page 1 of 1
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 44 of 66




                    EXHIBIT E
                        Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 45 of 66
                              RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Master Service List
                         Creditor Name                                                       Email Address
AFFINITY9 REALTY LLC                                              affinity9realtyllc@gmail.com
AHGIE LLC                                                         hanoh_md@hotmail.com
ALLEN KUSHYNSKI                                                   allenkushynski@gmail.com
AMNON SHREIBMAN                                                   rshreibman@hotmail.com; david@thompsonburton.com
ASHBY & GEDDES, P.A.                                              gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
AVENUES MALL, LLC                                                 ke4tto@aol.com

BALLARD SPAHR LLP (Counsel for STORE Capital Corporation, STORE   heilman@ballardspahr.com, roglenl@ballardspahr.com;
Master Funding XIII, LLC and STORE Master Funding XIV, LLC        ganzc@ballardspahr.com; andersonsanchezk@ballard.com
BARRY & ANGELA BURNETT FAMILY                                     patrick.tuominen@bankofthewest.com
BENNETT PARTNERS, LLLP                                            mbmcpa1@comcast.net
CGI 3, L.P                                                        jwachtle@san.rr.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP                              soneal@cgsh.com
DELAWARE STATE TREASURY                                           statetreasurer@state.de.us
DENNY L KAGASOFF REVOCABLE TRUST                                  denny@dennykagasoff.com; scollier@weltman.com
FRENCH ASSOCIATES I LLC                                           bill.french@cushwake.com
GOLDMAN SACHS BANK USA                                            gs-slg-notices@gs.com
GRAND IX VENTURES LLC                                             dvl545@yahoo.com
HAIYANG INC                                                       cissy1526@gmail.com; mquan@trademarkproperties.com
HAMILTON MALL REALTY LLC                                          judy@shophamilton.com
HOLYOKE MALL COMPANY LP                                           holyokemallla@pyramidmg.com
HUNTON ANDREWS KURTH LLP                                          ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                                   heather.crockett@atg.in.gov
INTERSTATE AUGUSTA PROPERTIES LLC                                 accounts.payable@wsdevelopment.com
J ARTSON LLC                                                      flurry@parrishsnead.com; accounting@johnsoncommercial.com
                                                                  kdwbankruptcydepartment@kelleydrye.com;
                                                                  rlehane@kelleydree.com; swilson@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                          mlevine@kelledrye.com
KIMBERLY S GRANT                                                  ksgrant14@gmail.com
LANHAM LLLP                                                       lzaslow@jgllaw.com
LUSAVI PAGOSA LLC                                                 matthew.mousavi@srsre.com; dstruve@nuvisionfederal.org
MACERICH DEPTFORD LLC                                             deptford@macerich.com
MARGUERITE N DUFFY                                                margueriteduffy@comcast.net
MARSHALL FAMILY TRUST DATED 2/14/2000                             marshacs@msn.com
MESA CLEMMONS LLC                                                 ashedman@gmail.com
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                          rmersky@monlaw.com
MORRIS JAMES LLP                                                  ckunz@morrisjames.com
MYRA C CLARK                                                      ke4tto@aol.com
NATIONAL RETAIL PROPERTIES LP                                     josh.lewis@nnnreit.com
NORTHEAST PROPERTIES, LLC                                         jmarshall@whiteandallen.com; bettyb@jlpnc.com
OAKDALE MALL II LLC                                               geisenberg@perkinscoie.com
OFFICE OF ATTORNEY GENERAL                                        cmomjian@attorneygeneral.gov
OFFICE OF THE UNITED STATES TRUSTEE                               linda.richenderfer@usdoj.gov
P AND M INVESTMENT CO LLC                                         djwebb@sgrlaw.com
PAPAZIAN SHERMAN WAY LLC                                          wcplatts@att.net
PARKWAY LODGING REALTY LLC                                        accounting@hotelsunlimited.com
PAUL HASTING LLP                                                  justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PBM CAPE CORAL RT LLC                                             blaisemarino.fhc@gmail.com
PMP PROPERTIES                                                    sueann1226@aol.com; phd@bloomgroupre.com
QUADRE INVESTMENTS L.P.                                           tdillard@atclawfirm.com
ROBERT LEBOEUF                                                    paddleboeuf@gmail.com
ROBERT MCCLENAGAN, JR.                                            robertmcclenagan1976@gmail.com
SECRETARY OF STATE                                                dosdoc_ftax@delaware.gov
SECURITIES & EXCHANGE COMMISSION                                  secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                                bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SIMON PROPERTY GROUP                                              rtucker@simon.com
SOUTH RIDING OWNER LLC                                            kgomes@rappaportco.com; chames@magruderpc.com
                     Case 20-12456-JTD   Doc 65      Filed 10/08/20         Page 46 of 66


SYCAMORE SPRINGS LLC                              tstieren@aol.com
TAU SOUTH LLC                                     jsigg@realtyincome.com; notices@realtyincome.com
TCW DIRECT LENDING LLC                            michael.anello@tcw.com
THE NICHOLSON TRUST AGREEMENT                     dnicholson@ocsnet.net
VESTAR-CPT TEMPE MARKETPLACE LLC                  amanca@vestar.com
WENDOVER ZS LLC                                   hahassan35@gmail.com
ZIONSBANCORPORATION, N.A.                         ronald.won@calbt.com
TEXAS OFFICE OF THE ATTORNEY GENERAL              Abigail.Ryan@oag.texas.gov; Jason.Binford@oag.texas.gov
                   Case 20-12456-JTD            Doc 65      Filed 10/08/20         Page 47 of 66
                                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Banks Service List

                       Creditor Name                                                 Email Address
BB&T                                                        chantal.gooden@bbandt.com
CALiFORNIA BANK & TRUST                                    susan.mcclaran@calbt.com
FIFTH THIRD BANK                                            jacqueline.guy@53.cm
PARK NATIONAL BANK (CENTURY NATIONAL BANK)                 jdalponte@centurynationlbank.com
PINNACLE FINANCIAL PARTNERS                                wanda.davis@pnfp.com
PNC                                                        susan.gardner@pnc.com
REGIONS                                                    hannah.willis@regions.com
REGIONS/COLI TRUST                                         stuart.white@regions.com
SOUTH STATE BANK                                           ashlyn.hughes@southstatebank.com
US BANK                                                    meranda.page@usbank.com
WELLS FARGO                                                sandra.hill@wellsfargo.com




                                                      Page 1 of 1
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 48 of 66




                    EXHIBIT F
                        Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 49 of 66
                              RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD) - Electronic Mail Master Service List
                         Creditor Name                                                       Email Address
AFFINITY9 REALTY LLC                                              affinity9realtyllc@gmail.com
AHGIE LLC                                                         hanoh_md@hotmail.com
ALLEN KUSHYNSKI                                                   allenkushynski@gmail.com
AMNON SHREIBMAN                                                   rshreibman@hotmail.com; david@thompsonburton.com
ASHBY & GEDDES, P.A.                                              gtaylor@ashbygeddes.com; kearle@ashbygeddes.com
AVENUES MALL, LLC                                                 ke4tto@aol.com

BALLARD SPAHR LLP (Counsel for STORE Capital Corporation, STORE   heilman@ballardspahr.com, roglenl@ballardspahr.com;
Master Funding XIII, LLC and STORE Master Funding XIV, LLC        ganzc@ballardspahr.com; andersonsanchezk@ballard.com
BARRY & ANGELA BURNETT FAMILY                                     patrick.tuominen@bankofthewest.com
BENNETT PARTNERS, LLLP                                            mbmcpa1@comcast.net
CGI 3, L.P                                                        jwachtle@san.rr.com
CLEARY GOTTLIEB STEEN & HAMILTON LLP                              soneal@cgsh.com
DELAWARE STATE TREASURY                                           statetreasurer@state.de.us
DENNY L KAGASOFF REVOCABLE TRUST                                  denny@dennykagasoff.com; scollier@weltman.com
FRENCH ASSOCIATES I LLC                                           bill.french@cushwake.com
GOLDMAN SACHS BANK USA                                            gs-slg-notices@gs.com
GRAND IX VENTURES LLC                                             dvl545@yahoo.com
HAIYANG INC                                                       cissy1526@gmail.com; mquan@trademarkproperties.com
HAMILTON MALL REALTY LLC                                          judy@shophamilton.com
HOLYOKE MALL COMPANY LP                                           holyokemallla@pyramidmg.com
HUNTON ANDREWS KURTH LLP                                          ggriffith@huntonak.com
INDIANA ATTORNEY GENERAL OFFICE                                   heather.crockett@atg.in.gov
INTERSTATE AUGUSTA PROPERTIES LLC                                 accounts.payable@wsdevelopment.com
J ARTSON LLC                                                      flurry@parrishsnead.com; accounting@johnsoncommercial.com
                                                                  kdwbankruptcydepartment@kelleydrye.com;
                                                                  rlehane@kelleydree.com; swilson@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                          mlevine@kelledrye.com
KIMBERLY S GRANT                                                  ksgrant14@gmail.com
LANHAM LLLP                                                       lzaslow@jgllaw.com
LUSAVI PAGOSA LLC                                                 matthew.mousavi@srsre.com; dstruve@nuvisionfederal.org
MACERICH DEPTFORD LLC                                             deptford@macerich.com
MARGUERITE N DUFFY                                                margueriteduffy@comcast.net
MARSHALL FAMILY TRUST DATED 2/14/2000                             marshacs@msn.com
MESA CLEMMONS LLC                                                 ashedman@gmail.com
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                          rmersky@monlaw.com
MORRIS JAMES LLP                                                  ckunz@morrisjames.com
MYRA C CLARK                                                      ke4tto@aol.com
NATIONAL RETAIL PROPERTIES LP                                     josh.lewis@nnnreit.com
NORTHEAST PROPERTIES, LLC                                         jmarshall@whiteandallen.com; bettyb@jlpnc.com
OAKDALE MALL II LLC                                               geisenberg@perkinscoie.com
OFFICE OF ATTORNEY GENERAL                                        cmomjian@attorneygeneral.gov
OFFICE OF THE UNITED STATES TRUSTEE                               linda.richenderfer@usdoj.gov
P AND M INVESTMENT CO LLC                                         djwebb@sgrlaw.com
PAPAZIAN SHERMAN WAY LLC                                          wcplatts@att.net
PARKWAY LODGING REALTY LLC                                        accounting@hotelsunlimited.com
PAUL HASTING LLP                                                  justinrawlins@paulhastings.com; aarongobersims@paulhastings.com
PBM CAPE CORAL RT LLC                                             blaisemarino.fhc@gmail.com
PMP PROPERTIES                                                    sueann1226@aol.com; phd@bloomgroupre.com
QUADRE INVESTMENTS L.P.                                           tdillard@atclawfirm.com
ROBERT LEBOEUF                                                    paddleboeuf@gmail.com
ROBERT MCCLENAGAN, JR.                                            robertmcclenagan1976@gmail.com
SECRETARY OF STATE                                                dosdoc_ftax@delaware.gov
SECURITIES & EXCHANGE COMMISSION                                  secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov
SECURITIES AND EXCHANGE COMMISSION                                bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
SIMON PROPERTY GROUP                                              rtucker@simon.com
SOUTH RIDING OWNER LLC                                            kgomes@rappaportco.com; chames@magruderpc.com
                     Case 20-12456-JTD   Doc 65      Filed 10/08/20         Page 50 of 66


SYCAMORE SPRINGS LLC                              tstieren@aol.com
TAU SOUTH LLC                                     jsigg@realtyincome.com; notices@realtyincome.com
TCW DIRECT LENDING LLC                            michael.anello@tcw.com
THE NICHOLSON TRUST AGREEMENT                     dnicholson@ocsnet.net
VESTAR-CPT TEMPE MARKETPLACE LLC                  amanca@vestar.com
WENDOVER ZS LLC                                   hahassan35@gmail.com
ZIONSBANCORPORATION, N.A.                         ronald.won@calbt.com
TEXAS OFFICE OF THE ATTORNEY GENERAL              Abigail.Ryan@oag.texas.gov; Jason.Binford@oag.texas.gov
                      Case 20-12456-JTD Doc 65 Filed 10/08/20 Page 51 of 66
                                       RTI HOLDING COMPANY, LLC
                          Case No. 20-12456 (JTD) - Electronic Mail Banks Service List
                       Creditor Name                                          Email Address
BB&T                                                chantal.gooden@bbandt.com
CALIFORNIA BANK & TRUST                             susan.mcclaran@calbt.com
FIFTH THIRD BANK                                    jacqueline.guy@53.cm
PARK NATIONAL BANK (CENTURY NATIONAL BANK)          jdalponte@centurynationalbank.com
PINNACLE FINANCIAL PARTNERS                         wanda.davis@pnfp.com
PNC                                                 susan.gardner@pnc.com
REGIONS                                             hannah.willis@regions.com
REGIONS/COLI TRUST                                  stuart.white@regions.com
SOUTH STATE BANK                                    ashlyn.hughes@southstatebank.com
US BANK                                             meranda.paige@usbank.com
WELLS FARGO                                         sandra.hill@wellsfargo.com
                   Case 20-12456-JTD RTI  HOLDING
                                         Doc  65 FiledCOMPANY,
                                                          10/08/20 LLCPage 52 of 66
                          Case No. 20-12456 (JTD) - Electronic Mail Insurance Service
                                                     List
                   Creditor Name                                          Email Address
AFCO CREDIT CORP                                  eryan@afco.com
HISCOX (LLOYDS)                                   hiscox.usa@hiscox.com
LLOYDS (BEAZLEY)                                  claims@beazley.com
                     Case 20-12456-JTDRTI HOLDING
                                          Doc 65 FiledCOMPANY,   LLCPage 53 of 66
                                                          10/08/20
                            Case No. 20-12456 (JTD) - Email UCC Lien Service List

                      Creditor Name                                       Email Address
STRATEGIC EQUIPMENT INC                          remittances@strategicequipment.com
                                       RTI HOLDING
                       Case 20-12456-JTD      Doc 65 COMPANY,        LLC Page 54 of 66
                                                         Filed 10/08/20
                          Case No. 20-12456 (JTD) - Electronic Mail Utilities Service List

                         Creditor Name                                             Email Address
AMERIGAS PROPANE LP                                   fb@amerigas.com
ANNE ARUNDEL COUNTY                                   custserv@aacounty.org
ARTESIAN                                              custserv@artesianwater.com
ATHENS UTILITIES BOARD                                aub@aug.org
BALD EAGLE TWP AUTHORITY                              baldeagletownship@comcast.net
BANGOR NATURAL GAS                                    info@bangorgas.com
BECKLEY SANITARY BOARD                                customerservice@beckleysanitaryboard.org
BECKLEY WATER CO                                      info@beckleywater.com
BEDFORD REGIONAL WATER AUTH                           customerservice@brwa.com.
BERKELEY ELECTRIC COOP INC                            becmemberinfo@bec.coop
BETHLEHEM TOWNSHIP                                    afreda@bethlehemtownship.org
BIG FLATS WATER DEPT                                  dpw@bigflatsny.gov
BIG RAPIDS TOWNSHIP                                   supervisorstanek@bigrapidstownship.net
BOROUGH OF INDIANA                                    contact-us@indianaboro.com
CALHOUN UTILITIES                                     customerservice@calnet-ga.net
CANTON TOWNSHIP WATER DEPT                            dian.slavens@canton-mi.org
CENTRAL FLORIDA GAS                                   shdavis@chpk.com
CHAMPION ENERGY                                       info@championenergyservices.com
CHARLES TOWN UTILITY BOARD                            info@ctubwv.com
CHARLESTON WATER SYSTEM                               customerservice@charlestoncpw.com
CHESTERFIELD COUNTY                                   utilities@chesterfield.gov
CITY OF ALCOA UTILITIES                               electric@cityofalcoa-tn.gov
CITY OF ALEXANDER CITY                                lynn.miller@alexandercityal.gov
CITY OF AMERICUS                                      businesslicense@americusga.gov
CITY OF ANGOLA UTILITIES                              clerktreasurer@angolain.org
CITY OF ASHEVILLE                                     dmelton@ashevillenc.gov
CITY OF BARTOW                                        customerservice@cityofbartow.net
CITY OF BRANSON UTILITIES                             mray@bransonmo.gov
CITY OF BREWER                                        water-dept@brewermaine.gov
CITY OF BRIDGEPORT                                    lauren.mcbennettmappa@bridgeportct.gov
CITY OF CAMBRIDGE UTILITIES                           camb-utilities@cambridgeoh.org
CITY OF CARROLLTON                                    broberts@carrollton-ga.gov
CITY OF CHARLOTTE                                     utilbill@charlottenc.gov; anicholson@charlottenc.gov
CITY OF CLERMONT                                      dekas@clermontfl.org
CITY OF CLINTON                                       utilitybilling@cityofclintonnc.com
CITY OF COCOA                                         utildept@cocoafl.org
CITY OF COLUMBIA                                      customercare@columbiasc.gov
CITY OF CONCORD                                       ellisonr@concordnc.gov
CITY OF CROSSVILLE                                    info@crossvilletn.gov
CITY OF DIBERVILLE                                    tburrows@diberville.ms.us
CITY OF DOUGLAS                                       wbolder@cityofdouglas.com
CITY OF EAST POINT                                    water_sewer@eastpointcity.org
CITY OF FESTUS                                        utilitybilling@cityoffestus.org
CITY OF FRUITLAND                                     cityhall@cityoffruitland.com
CITY OF HENDERSON                                     aperkinson@ci.henderson.nc.us
CITY OF HOPEWELL                                      srrobinson@hopewellva.gov
CITY OF KINGSLAND                                     bcoleman@kingslandgeorgia.com
CITY OF KINSTON                                       utilities.dispatch@ci.kinston.nc.us
CITY OF LAKE CITY                                     customer.service@lcfla.com
CITY OF LANCASTER PA                                  info@cityoflancasterpa.com
CITY OF LEBANON AUTHORITY                             lcooley@lebanonauthority.org
CITY OF LEBANON TN                                    clayton@lebanontn.org
CITY OF LEWISBURG                                     sbeatty@lewisburg-wv.com
CITY OF LOGANVILLE                                    cyancey@loganville-ga.gov
CITY OF LUMBERTON                                     rarmstrong@ci.lumberton.nc.us
CITY OF LUMBERTON                                     rarmstrong@ci.lumberton.nc.us
CITY OF MEBANE                                        info@cityofmebane.com
                    Case 20-12456-JTD   Doc 65      Filed 10/08/20        Page 55 of 66


CITY OF MILFORD                                  msvaby@milford-de.gov
CITY OF MILLEDGEVILLE                            cedwards@milledgevillega.us
CITY OF MILTON                                   publicworks@mymiltonflorida.com
CITY OF MOUNT VERNON                             waterclkaccting@mountvernonohio.org
CITY OF N CANTON PUBLIC UTIL                     utilities@northcantonohio.gov
CITY OF NEW BERN PAYMENTS                        bauschardc@newbernnc.gov
CITY OF NICEVILLE                                publicworks@niceville.org
CITY OF NORTH AUGUSTA                            chendrix@northaugusta.net
CITY OF OLDSMAR                                  utilitybilling@myoldsmar.com
CITY OF PEARL                                    city@cityofpearl.com
CITY OF PENSACOLA                                dowens@cityofpensacola.com
CITY OF PHILADELPHIA                             wrbhelpdesk@phila.gov
CITY OF POCOMOKE CITY                            bill@pocomokemd.gov
CITY OF POOLER                                   jbashlor@pooler-ga.gov
CITY OF RALEIGH                                  publicutilityinfo@raleighnc.gov
CITY OF SANFORD                                  waterdept@sanfordnc.net
CITY OF SHELBY                                   sam.clark@cityofshelby.com
CITY OF ST PETERS                                utilityrequests@stpetersmo.net
CITY OF ST ROBERT                                fnorris@saintrobert.com
CITY OF STATESBORO                               public.utilities@statesboroga.gov
CITY OF STREETSBORO WATER                        lhartman@cityofstreetsboro.com
CITY OF TALLAHASSEE                              contactus@talgov.com
CITY OF THOMASVILLE                              webmaster@rose.net
CITY OF TIFTON                                   customerservice@tifton.net
CITY OF TROY                                     waterdepartment@troymi.gov
CITY OF VIDALIA                                  ubclerk1@vidaliaga.gov
CITY OF WALTERBORO                               tmays@walterborosc.org
CITY OF WARNER ROBINS                            mwalters@wrga.gov
CITY OF WARSAW WSTEWTR PAYMENT                   rjenkins@warsaw.in.gov
CITY OF WAYCROSS                                 jsmart@waycrossga.com
CITY OF WEST COLUMBIA                            tcunningham@westcolumbiasc.gov
CITY OF WINDER                                   customer.service@cityofwinder.com
CITY UTILITIES                                   humanresources@cityutilities.net
CITY UTILITIES OF SPRINGFIELD                    humanresources@cityutilities.net
CLARKSVILLE GAS & WATER                          gasandwater@cityofclarksville.com
COAST EPA                                        call@coastepa.com
COAST EPA                                        call@coastepa.com
COLQUITT ELECTRIC MBRSP CORP                     customerservice@colquittemc.com
COLUMBIA COUNTY WATER                            jchannell@columbiacountyga.gov
COLUMBIA POWER & WATER SYSTEMS                   csr@cpws.com
COLUMBUS WATER WORKS                             customerservice@cwwga.org
CONSTELLATION NEWENERGY GAS DV                   bradley.burton@constellation.com
CONSTELLATION NEWENERGY INC                      bradley.burton@constellation.com
CONSUMERS ENERGY                                 info@cmsenergy.com
CORPORATE SERVICES CONSULTANTS                   info@csc.com
CRAVEN COUNTY WATER                              agerard@cravencountync.gov
CROMWELL FIRE DIST-WATER DIV                     lbrow@cromwellfd.com
DANDRIDGE WATER MGMT FACILITY                    water@dandridgetn.gov
DEKALB COUNTY FINANCE                            ypayo@dekalbcountyga.gov
DICKSON ELECTRIC SYSTEM                          descustomerservice@dicksonelectric.com

DIRECT ENERGY BUSINESS                           alvin.barthe@directenergy.com; businessinfo@directenergy.com
DOMINION ENERGY OHIO                             ohiobankruptcy@dom.com
DOMINION ENERGY SOUTH CAROLINA                   janet.reyes@dominionenergy.com
DOMINION ENERGY WEST VIRGINIA                    ach@domenergy.com
DOUGLASVILLE DOUGLAS COUNTY                      askwsa@ddcwsa.com
EASTON SUBURBAN WATER AUTH                       info@eswater.net
EASTON UTILITIES                                 info@eastonutilities.com
                     Case 20-12456-JTD   Doc 65      Filed 10/08/20         Page 56 of 66


ELIZABETHTOWN GAS                                 correspondenceetg@sjindustries.com
ELIZABETHTOWN UTILITES                            kim.compton@elizabethtownky.gov
ELK RIVER PUBLIC UTILITY DIST                     contact@erpud.com
ELLIJAY GILMER CO WTR SWR AUTH                    egcwsadir@egcwsa.com
EMERALD COAST UTILITIES AUTH                      customer.service@ecua.fl.gov
ENTERPRISE WATER WORKS BOARD                      jbankston@enterpriseal.gov
ERIE COUNTY WATER AUTHORITY                       questionscomments@ecwa.org
EVERSOURCE                                        kathleen.berry@eversource.com
FAYETTEVILLE PBLC WRKS COMMSSN                    customer.service@faypwc.com
FPL                                               teresita.salgado@fpl.com
FPL ENERGY SERVICES                               teresita.salgado@fpl.com
GETTYSBURG MUNICIPAL AUTHORITY                    mguise@gettysburgma.com
GLOUCESTER CNTY UTL DEPT                          jdawson@gloucesterva.info
GREATER CINCINNATI WATER WORKS                    help@mygcww.org
GREENBRIER PSD NO 1                               greenbrierpsd1@gmail.com
GREENLEAF COMPACTION INC                          billing@greenleafcompaction.com
GREYSTONE POWER CORP                              memberservices@greystonepower.com
HALLSDALE POWELL UTILITY DIST                     customerservice@hpud.org
HANOVER COUNTY                                    publicutilities@hanovercounty.gov
HARDIN CO WATER DIST 2                            customercare@hcwd2.org
HARRIMAN UTILITY BOARD                            info@hub-tn.com
HENDERSON COUNTY                                  rcox@hendersoncountync.gov
HMSC                                              hmscoop@verizon.net
HRSD                                              ask@hrsd.com
HRUBS                                             accountspayable@hrsd.com
IGS ENERGY                                        customersupport@igs.com
INDIAN RIVER COUNTY UTILITIES                     ircucustomerinquiry@ircgov.com
INDIANA AMERICAN WATER                            shannon.ferguson@amwater.com
JACKSON COUNTY UTILITIES                          info@jacksoncountyfl.com
JEWETT CITY WATER CO                              jcwc2963@sbcglobal.net
JOHNSTON COUNTY PUBLIC UTILITIES                  webstaff@johnstonnc.com
KETER ENVIRONMENTAL SERVICES INC                  remittances@keteres.com
LAKE APOPKA NATURAL GAS DIST                      custsvc@langd.org
LAVALE SANITARY COMMISSION                        info@lavalesanitary.com
LEE COUNTY UTILITIES                              utilities@leegov.com
LIBERTY WATER CO                                  customerservicedept@libertyutilities.com
LINCOLN ELECTRIC SYSTEM                           customerservice@les.com
LITTLE OCMULGEE                                   loemc@loemc.com
MANATEE CO UTILITIES DEPT                         utilitiescustomerservice@mymanatee.org
MARIETTA POWER WATER                              thepower@mariettaga.gov
METROPOLITAN KNOXVLL ARPT AUTH                    info@tys.org
MIAMI DADE WATER SEWER DEPT                       311@miamidade.gov
MIDWAY WATER SYSTEM INC                           info@midwaywater.com
MISSOURI AMERICAN WATER                           president.moaw@amwater.com
MOBILE AREA WATER & SWR SYSTEM                    cs.info@mawss.com
MON POWER                                         bankruptcy@firstenergycorp.com
MORGANTOWN UTILITY BOARD                          mubmail@mub.org
MORRISTOWN UTILITY COMMISSION                     customerservice@musfiber.net
MUNICIPAL LIGHT & WATER                           info@ci.north-platte.ne.us
NATIONAL GRID                                     apbankruptcy@nationalgrid.com
NEW YORK STATE ELEC & GAS CORP                    custserv@nyseg.com
NEWPORT UTILITIES                                 customerservice@nuconnect.com
NIPSCO                                            customerservice@newportutilities.com
OHIO EDISON                                       bankruptcy@firstenergycorp.com
OKALOOSA COUNTY WATER & SEWER                     waterinfo@myokaloosa.com
OKALOOSA GAS DISTRICT                             esupport@okaloosagas.com
PASCO COUNTY UTILITIES SRV BRN                    utilcustserv@pascocountyfl.net
PAULDING COUNTY WATER SYSTEM                      pcwater@paulding.gov
                   Case 20-12456-JTD   Doc 65     Filed 10/08/20        Page 57 of 66


PEA RIDGE PUBLIC SERVICE DIST                   customerservice@pearidgepsd.com
PENN POWER                                      bankruptcy@firstenergycorp.com
PENNSYLVANIA AMERICAN WATER                     melanie.horvath@amwater.com
PEOPLES WATER SVC CO OF FLORID                  customerservice@peopleswaterservice.com
PHILADELPHIA GAS WORKS                          feedback@pgworks.com
PIEDMONT NATURAL GAS                            lashawnda.freeman@duke-energy.com
PLYMOUTH TOWNSHIP                               plymouth@plymouthtownship.org
POTOMAC EDISON                                  bankruptcy@firstenergycorp.com
PSE&G CO                                        pseg-baandr@pseg.com
REPUBLIC SERVICES INC                           efts@republicservices.com
ROCKBRIDGE CO PUBLIC SVC AUTH                   malexander@rockbridgecountyva.gov
SANTEE COOPER                                   customercare@santeecooper.com
SCE&G                                           janet.reyes@scana.com
SCHUYLKILL CO MUNICIPAL AUTH                    info@scmawater.com
SCHUYLKILL CO MUNICIPAL AUTH                    info@scmawater.com
SCOTTSBORO WATER SEWER & GAS                    jimmy@scottsboro.org
SEBRING GAS SYSTEM INC                          rmelendy@floridasbestgas.com
SHENANDOAH VALLEY ELEC COOP                     netmetering@svec.coop
SHREWSBURY BOROUGH                              email@shrewsburyborough.org
SINGING RIVER ELECTRIC COOP                     contactus@singingriver.com
SOUTHEAST GAS                                   ceo@southeastgas.com
SPECTRA RECYCLING INC                           sdixon@spectrausa.com
SPIRE                                           jatona.cody@spireenergy.com
SPRAGUE OPERATING RESOURCES                     customercare@spragueenergy.com
ST JOHNS COUNTY UTILITY DEPT                    info@sjcfl.us
SUEZ WATER PENNSYLVANIA                         renee.twardzik@suez.com
SUMMIT NATURAL GAS OF MISSOURI                  customerservice@summitnaturalgas.com
THE YORK WATER CO                               customer.service@yorkwater.com
TIGER INC                                       billing@tigernaturalgas.com
TOWN OF AMSTERDAM WATER DEPT                    lhughes@townofamsterdam.org
TOWN OF ANMOORE                                 townclerk@anmoorewv.com
TOWN OF BEDFORD VIRGINIA                        billing@bedfordva.gov
TOWN OF CULPEPER                                hkartel@culpeperva.gov
TOWN OF DEWITT WATER DISTRICT                   water@townofdewitt.com
TOWN OF EDINBURGH MUNIC UTIL                    ckittle@edinburgh.in.us
TOWN OF HEMPSTEAD DEPT OF WTR                   webmaster@hempsteadny.gov
TOWN OF LEXINGTON                               sgossett@lexsc.com
TOWN OF SPRING LAKE                             gtucker@spring-lake.org
TRMUA                                           nfraas@tomsrivermua.org
UGI ENERGY SERVICES LLC                         smengel@ugies.com
UGI NORTH                                       manderson3@ugi.com
UGI SOUTH                                       manderson3@ugi.com
UGI UTILITIES INC                               manderson3@ugi.com
VCSA                                            richard.baier@districtgov.org
VIRGINIA NATURAL GAS                            bdcohen@southernco.com
WASHINGTON GAS                                  customersupport@washgas.com
WASTEWATER MANAGEMENT DIVISION                  edi.marketing@wastewater.com
WATER AUTH OF DICKSON COUNTY                    info@wadc.us
WINCHESTER PUBLIC UTILITIES                     finance@winchesterva.gov
WSSC                                            custserv@wsscwater.com
XCEL ENERGY                                     katie.miller@xcelenergy.com
YORK COUNTY NATURAL GAS AUTH                    customer.care@ycnga.com
                    Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 58 of 66
Additional Service Parties


abigail.ryan@oag.texas.gov
jason.binford@oag.texas.gov
cmomjian@attorneygeneral.gov
KNewman@barclaydamon.com
Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 59 of 66




                    EXHIBIT G
                           RTI HOLDING
                Case 20-12456-JTD      DocCOMPANY,      LLC
                                            65 Filed 10/08/20       Page 60 of 66
                   Case No. 20-12456 (JTD) - Facsimile Master Service
                                         List
                       Creditor Name                                   Fax
ASHBY & GEDDES, P.A.                                      302-654-2067
DENNY L KAGASOFF REVOCABLE TRUST                          312-782-4201
J ARTSON LLC                                              540-899-6394; 540-371-5651
KELLEY DRYE & WARREN LLP                                  212-808-7897
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                  302-656-2769
NORTHEAST PROPERTIES, LLC                                 252-527-8128
PAUL HASTINGS LLP                                         213-996-3151
SIMON PROPERTY GROUP                                      317-263-7901
THE STATE OF TEXAS                                        512-936-1409
                       RTI HOLDING COMPANY, LLC
             Case Case  20-12456-JTD
                  No. 20-12456           Doc 65Banks
                               (JTD) - Facsimile  Filed 10/08/20
                                                     Service List   Page 61 of 66


                       Creditor Name                            Fax
BANK OF AMERICA                                            904-312-5904
BB&T                                                       866-530-9558
CALIFORNIA BANK & TRUST                                    855-517-8288
FIRST COMMONWEALTH                                         412-690-2215
REGIONS                                                    865-521-5352
REGIONS/COLI TRUST                                         205-326-7767
SOUTH STATE BANK                                           843-549-7152
WELLS FARGO                                                877-302-5135
                               RTI HOLDINGDoc
                    Case 20-12456-JTD         COMPANY,
                                                  65 FiledLLC10/08/20 Page 62 of 66
                   Case No. 20-12456 (JTD) - Facsimile Insurance Service List

                         Creditor Name                            Fax
HISCOX (LLOYDS)                                              212-922-9652
LLOYDS (BEAZLEY)                                             860-679-0247
                         RTI HOLDING COMPANY,
                  Case 20-12456-JTD       Doc 65 FiledLLC 10/08/20 Page 63 of 66
              Case No. 20-12456 (JTD) - Facsimile Utilities Service List

                         Creditor Name                         Fax
ALABAMA POWER CO                                          205-257-2176
AMEREN ILLINOIS                                           877-263-7369
AMEREN MISSOURI                                           877-263-7369
APPALACHIAN POWER                                         304-562-4579
APPALACHIAN POWER                                         304-562-4579
BALD EAGLE TWP AUTHORITY                                  570-726-3067
BECKLEY SANITARY BOARD                                    304-256-1793
BECKLEY WATER CO                                          304-255-5134
BETHLEHEM TOWNSHIP                                        610-814-6408
BGE                                                       410-333-6844
BIG FLATS WATER DEPT                                      607-562-7063
BIG RAPIDS TOWNSHIP                                       231-796-2533
BOROUGH OF INDIANA                                        724-463-4177
BOROUGH OF SOMERSET                                       814-445-3881
CALHOUN UTILITIES                                         706-602-5560
CANTON TOWNSHIP WATER DEPT                                734-394-5239
CAPE FEAR PUBLIC UTILITY AUTH                             910-332-6352
CENTERPOINT ENERGY                                        713-207-9214
CENTRAL FLORIDA GAS                                       302-734-6750
CHEMUNG COUNTY SEWER DISTRICTS                            607-732-1762
CHESAPEAKE UTILITIES                                      302-744-2223
CHESTERFIELD COUNTY                                       804-751-4607
CITRUS COUNTY UTILITIES                                   352-527-7644
CITY OF ALCOA UTILITIES                                   865-380-4797
CITY OF ANGOLA UTILITIES                                  260-665-9164
CITY OF ASHEVILLE                                         828-259-5965
CITY OF BIG RAPIDS                                        231-592-4059
CITY OF CARROLLTON                                        770-830-2043
CITY OF CLEMSON                                           864-653-2076
CITY OF CLERMONT                                          352-241-8454
CITY OF CLINTON                                           910-592-0221
CITY OF CROSSVILLE                                        931-484-7713
CITY OF DOUGLAS                                           912-389-7079
CITY OF EDEN                                              336-623-4041
CITY OF FLORENCE                                          843-665-3110
CITY OF FRUITLAND                                         410-548-4354
CITY OF HENDERSON                                         252-431-0124
CITY OF HINESVILLE                                        912-369-2658
CITY OF KINSTON                                           252-939-3128
CITY OF LAKE CITY                                         386-719-5837
CITY OF LAWRENCEVILLE                                     770-963-9239
CITY OF LEBANON TN                                        615-443-6319
CITY OF LEWISBURG                                         304-645-2194
CITY OF LITCHFIELD                                        217-324-5619
CITY OF MILFORD                                           302-422-1117
CITY OF MILLEDGEVILLE                                     478-414-4011
               Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 64 of 66


CITY OF MILTON                                      850-983-5415
CITY OF MOSS POINT                                  228-474-4520
CITY OF NORTH AUGUSTA                               803-441-4189
CITY OF OLDSMAR                                     813-854-3121
CITY OF OSWEGO                                      228-474-4520
CITY OF PEARL                                       601-932-3568
CITY OF POCOMOKE CITY                               410-957-0939
CITY OF ROCK HILL                                   803-329-5616
CITY OF SANFORD                                     919-775-5084
CITY OF SAVANNAH                                    912-650-7892
CITY OF SEBRING                                     863-471-5148
CITY OF ST ROBERT                                   636-216-6074
CITY OF STREETSBORO WATER                           234-284-8330
CITY OF VIDALIA                                     912-537-7708
CITY OF WALTERBORO                                  843-549-9795
CITY OF WARSAW WSTEWTR PAYMENT                      574-267-6885
CITY OF WINTER HAVEN                                863-298-5499
CITY OF ZEPHYRHILLS                                 813-780-0613
CLAY ELECTRIC COOP INC                              352-473-1403
COLQUITT ELECTRIC MBRSP CORP                        229-985-6705
COLUMBIA GAS OF MARYLAND                            240-420-6648
COLUMBIA POWER & WATER SYSTEMS                      931-388-5287
COLUMBUS WATER WORKS                                706-494-5223
CONSUMERS ENERGY                                    800-363-4806
CRAB ORCHARD-MACARTHUR PUB SVC                      304-252-6220
CRAVEN COUNTY WATER                                 252-636-4985
CROMWELL FIRE DIST-WATER DIV                        860-632-0413
DAYTON POWER & LIGHT CO                             937-642-0129
DEKALB COUNTY FINANCE                               404-371-2679
DICKSON ELECTRIC SYSTEM                             615-446-7111
DOUGLASVILLE DOUGLAS COUNTY                         678-631-1515
EASTON SUBURBAN WATER AUTH                          610-258-7780
ELIZABETHTOWN GAS                                   908-845-0370
ELIZABETHTOWN UTILITES                              270-735-1204
ELK RIVER PUBLIC UTILITY DIST                       931-455-3187
ELLIJAY GILMER CO WTR SWR AUTH                      706-636-2210
ERIE COUNTY WATER AUTHORITY                         716-849-8467
FAYETTEVILLE PBLC WRKS COMMSSN                      910-483-5402
FLORIDA PUBLIC UTILITIES                            855-212-5011
FORT HILL NATURAL GAS AUTH                          864-859-3584
FRANKLIN TWP DEPT OF WTR UTILI                      732-249-7810
FREDERICK COUNTY MARYLAND                           301-600-2998
GETTYSBURG MUNICIPAL AUTHORITY                      717-334-0733
GLOUCESTER CNTY UTL DEPT                            804-693-4664
GREATER DICKSON GAS AUTHORITY                       615-441-2845
GREENBRIER PSD NO 1                                 304-201-1694
GREENVILLE UTILITIES COMMISSN                       252-329-2172
                Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 65 of 66


HALLSDALE POWELL UTILITY DIST                        865-922-8428
HARDIN CO WATER DIST 2                               270-737-2301
HARING TOWNSHIP                                      231-775-8830
HENDERSON COUNTY                                     828-697-4569
HERNANDO CNTY UTILITIES DEPT                         352-754-4167
HUNTSVILLE UTILITIES                                 888-884-5329
JEWETT CITY WATER CO                                 860-749-5381
JOHNSTON COUNTY PUBL UTILITIES                       919-934-7174
LAKE APOPKA NATURAL GAS DIST                         407-886-6277
LAVALE SANITARY COMMISSION                           301-729-4730
LENOIR CITY UTILITIES BOARD                          865-988-9696
LINCOLN WATER & WSTWTR SYSTEM                        402-441-7765
LOWER BUCKS CNTY JOINT                               215-945-7281
METRO WATER SERVICES                                 615-862-4929
MIDDLE TENNESSEE NATURAL GAS                         615-597-6331
MIDWAY WATER SYSTEM INC                              850-932-5612
MOBILE AREA WATER & SWR SYSTEM                       251-281-2191
MOUNT LAUREL TWP MUA                                 856-866-1092
MUNICIPAL LIGHT & WATER                              308-535-6748
NEW YORK STATE ELEC & GAS CORP                       800-827-5947
NEWPORT UTILITIES                                    423-623-5767
NIPSCO                                               866-248-7296
NOLIN RURAL ELEC COOP CORP                           270-982-3120
OKALOOSA COUNTY WATER & SEWER                        850-651-7747
PACE WATER SYSTEMS INC                               850-994-6920
PALM BEACH COUNTY WTR UTIL DPT                       561-740-4634
PAULDING COUNTY WATER SYSTEM                         770-222-6867
PEA RIDGE PUBLIC SERVICE DIST                        304-736-4954
PEOPLES WATER SVC CO OF FLORID                       850-456-1010
PORTAGE CO WATER RESOURCES                           330-297-3689
PSNC ENERGY                                          828-670-3513
PUEBLO BOARD OF WATERWORKS                           719-584-0222
ROANOKE RAPIDS SANITARY DIST                         252-537-3064
ROCKBRIDGE CO PUBLIC SVC AUTH                        540-463-3126
SANTEE COOPER                                        843-347-3802
SCHUYLKILL CO MUNICIPAL AUTH                         570-622-8248
SCHUYLKILL CO MUNICIPAL AUTH                         570-622-8248
SCOTTSBORO ELEC POWER BOARD                          256-574-5085
SHEFFIELD VILLAGE WATER DEPT                         440-949-6341
SHENANDOAH VALLEY ELEC COOP                          540-432-3014
SHREWSBURY BOROUGH                                   717-227-0032
SPECTRA RECYCLING INC                                865-970-2074
ST JOHNS COUNTY UTILITY DEPT                         904-209-2718
STARK CO METROPOLTN SEWER DIST                       330-451-7906
SUBURBAN WATER AUTHORITY                             570-726-7389
SWATARA TOWNSHIP AUTHORITY                           717-564-5895
TAUNTON WATER DIVISION                               508-821-1007
               Case 20-12456-JTD   Doc 65   Filed 10/08/20   Page 66 of 66


THE YORK WATER CO                                   717-845-3792
THE YORK WATER CO                                   717-845-3792
TIGER INC                                           918-491-6659
TOWN OF AMSTERDAM WATER DEPT                        518-843-6136
TOWN OF ANMOORE                                     304-622-5245
TOWN OF BEDFORD VIRGINIA                            540-587-6143
TOWN OF CHRISTIANSBURG                              540-382-7338
TOWN OF CULPEPER                                    540-829-8239
TOWN OF DEWITT WATER DISTRICT                       315-449-0620
TOWN OF LEESBURG VIRGINIA                           703-771-2799
TOWN OF LEXINGTON                                   803-359-4460
TOWN OF SPRING LAKE                                 910-436-1433
TOWN OF WALLKILL                                    845-342-6255
TRMUA                                               732-244-4691
VOLUNTEER ENERGY COOP                               423-334-7002
WATER AUTH OF DICKSON COUNTY                        615-441-9987
WEST VIRGINIA AMERICAN WATER                        304-340-2076
WHITE TOWNSHIP HYDRANT                              724-463-0705
WHITE TOWNSHIP SUPERVISORS                          724-463-0705
WINCHESTER PUBLIC UTILITIES                         540-722-3409
WSSC                                                301-206-4001
YORK COUNTY NATURAL GAS AUTH                        803-323-5395
YOUNGSTOWN WATER DEPARTMENT                         330-742-8751
